       Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 1 of 72




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PEOPLE OF THE STATE OF NEW YORK, by LETITIA          ) Case No. 1:21-Civ.-00057
JAMES, Attorney General of the State of New York,    )
                                                     )
PEOPLE OF THE STATE OF CALIFORNIA, by                )
XAVIER BECERRA, Attorney General of the State of     )
California,                                          )
                                                     )
PEOPLE OF THE STATE OF COLORADO, by PHILIP J. ) COMPLAINT
WEISER, Attorney General of the State of Colorado,   )
                                                     )
THE DISTRICT OF COLUMBIA, by KARL A. RACINE, )
Attorney General of the District of Columbia,        )
                                                     )
COMMONWEALTH OF MASSACHUSETTS, by                    )
MAURA HEALEY, Attorney General of Massachusetts,     )
                                                     )
THE STATE OF MINNESOTA, by KEITH ELLISON,            )
Attorney General of the State of Minnesota,          )
                                                     )
THE STATE OF NEW JERSEY, by GURBIR S.                )
GREWAL, Attorney General of the State of New Jersey, )
                                                     )
THE STATE OF NORTH CAROLINA ex rel. JOSHUA H. )
STEIN, Attorney General of North Carolina,           )
                                                     )
                              Plaintiffs,            )
                                                     )
               – against –                           )
                                                     )
THE OFFICE OF THE COMPTROLLER OF THE                 )
CURRENCY and BRIAN P. BROOKS, in his official        )
capacity as Acting Comptroller of the Currency,      )
                                                     )
                              Defendants.            )
                                                     )
               Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 2 of 72




                                                             Table of Contents
Introduction ..................................................................................................................................... 1
   I.     Parties ................................................................................................................................... 6
   II. Jurisdiction and Venue......................................................................................................... 8
   III. Background on the OCC’s Rulemaking .............................................................................. 9
        A.       The States’ Historic Role In Regulating Predatory Lending ........................................ 9
        B.       The OCC Rushes To Issue the True Lender Rule ...................................................... 14
        C.       The OCC Intends the True Lender Rule to Preempt State Law ................................. 16
   IV. The True Lender Rule Is Unlawful .................................................................................... 21
        A.       The Statutes Relied Upon By the OCC Do Not Authorize It to
                 Preempt State Laws .................................................................................................... 22
        B.       The True Lender Rule Constitutes an Unreasonable Interpretation of
                 Federal Law ................................................................................................................ 25
        C.       The OCC Failed to Comply with Provisions of the Dodd-Frank Act
                 Intended to Constrain Preemption Determinations by the OCC ................................ 29
        D.       The True Lender Rule Reverses Longstanding OCC Opposition to
                 Rent-a-Bank Schemes with No Reasoned Explanation .............................................. 33
        E.       The OCC’s Reliance on Its “Robust” Oversight Is Undermined
                 By the OCC’s Recent Embrace of Predatory Lenders ............................................... 38
        F.       The True Lender Rule Is Not Entitled to Deference .................................................. 40
   V. The States Have Standing to Challenge the True Lender Rule ......................................... 41
        A.       Sovereign Interests ..................................................................................................... 41
          1.     New York Usury Laws ............................................................................................... 42
          2.     California Rate Caps ................................................................................................... 45
          3.     Colorado’s Usury Laws and True Lender Litigation.................................................. 48
          4.     The District’s Usury Cap and Accompanying Regulations........................................ 49
          5.     Massachusetts’ Criminal Usury and Small-Dollar-Loan Laws .................................. 50
          6.     Minnesota’s Regulation of Consumer Lending and “De Facto” Lender Doctrine..... 52
          7.     New Jersey’s Usury Laws .......................................................................................... 54
          8.     North Carolina Usury and Small-Dollar-Loan Laws ................................................. 55
        B.       Quasi-Sovereign Interests ........................................................................................... 59
        C.       Fiscal Interests ............................................................................................................ 61
Claims ........................................................................................................................................... 62
              Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 3 of 72




   I. Administrative Procedure Act (In Excess of Statutory Jurisdiction, Authority, or
   Limitations, or Short of Statutory Right) .................................................................................. 62
   II. Administrative Procedure Act (Arbitrary, Capricious, An Abuse of Discretion, or
   Otherwise Not In Accordance with Law) ................................................................................. 63
   III. Administrative Procedure Act (Action Taken Without Observance of Procedure Required
   by Law) ..................................................................................................................................... 64
Prayer for Relief ............................................................................................................................ 65




                                                                        ii
           Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 4 of 72




       Plaintiffs the People of the State of New York, by their attorney, Letitia James, Attorney

General of the State of New York (“New York”), the People of the State of California, by their

attorney, Xavier Becerra, Attorney General of the State of California (“California”), the People

of the State of Colorado, by Philip J. Weiser, Attorney General of Colorado (“Colorado”), the

District of Columbia, by Karl A. Racine, Attorney General of the District of Columbia

(“District”), the Commonwealth of Massachusetts, by Maura Healey, Attorney General of the

State of Massachusetts (“Massachusetts”), the State of Minnesota, by and through its Attorney

General Keith Ellison (“Minnesota”), the State of New Jersey, by and through its Attorney

General Gurbir S. Grewal (“New Jersey”), the State of North Carolina through Joshua H. Stein,

Attorney General of North Carolina (“North Carolina”) (collectively, the “States”), respectfully

allege, upon information and belief, as follows:

                                           Introduction
               This case involves an unlawful attempt by the Office of the Comptroller of the

Currency (“OCC”) to facilitate predatory lending by depriving the States of one of the most

effective methods of deterring such conduct – state usury and usury-evasion laws.

               Since the founding era, most states have protected their residents from predatory

lenders by enacting and enforcing laws that prohibit charging interest on loans at rates the states

deem exploitative. As of February 2020, 45 states have some form of usury law. 1 State usury

laws reflect a considered judgment that charging interest above certain rates exploits vulnerable




       1
         See Nat’l Consumer Law Ctr., State Rate Caps for $500 and $2,000 Loans, Feb. 2020,
available at https://www.nclc.org/images/pdf/high_cost_small_loans/payday_loans/FactSheet-
StateRateCap.pdf. Unless otherwise noted, all websites cited herein were last visited on January
5, 2021.
           Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 5 of 72




people and injures the public fisc. Indeed, in many states, usury laws are considered

fundamental public policies of the state. 2

                 State usury laws enjoy broad and bipartisan support. Most recently, 82.8% of

Nebraska voters approved a ballot measure to cap interest on payday loans at 36%. 3 In 2016,

76% of South Dakota voters approved a similar measure – an outcome the payday loan industry

characterized as a “landslide.” 4

                 As long as usury laws have existed, unscrupulous lenders have sought to evade

them. States have countered these evasions by looking at the substance of any transaction

alleged to be usurious, not merely the form devised by the lender. As Chief Justice Marshall

explained in an 1835 case involving a statute capping interest at 6%:

                    The ingenuity of lenders has devised many contrivances, by
                    which, under forms sanctioned by law, the [usury] statute may
                    be evaded. . . . Yet it is apparent, that if giving this form to the
                    contract will afford a cover which conceals it from judicial
                    investigation, the [usury] statute would become a dead letter.
                    Courts, therefore, preceived [sic] the necessity of disregarding
                    the form, and examining into the real nature of the transaction.
                    If that be in fact a loan, no shift or device will protect it. 5
                 Because of the extensive oversight of national banks and federal savings

associations (“National Banks”) by the OCC, the National Bank Act shields National Banks from

compliance with the usury laws of 50 different states and the District of Columbia. Under the


       2
         See, e.g., Madden v. Midland Funding, LLC, 237 F. Supp. 3d 130, 150 (S.D.N.Y. 2017)
(gathering cases for the proposition that “New York’s usury prohibition constitutes a
fundamental public policy”).
       3
          See Neb. Sec’y of State, Initiative Measure 428,
https://electionresults.nebraska.gov/resultsSW.aspx?text=Race&type=PA&map=CTY.
       4
         See Bart Pfankuch, Payday Loans Gone, But Need for Quick Cash Remains, Capital
Journal (Pierre, S.D.), Mar. 23, 2018.
       5
           Scott v. Lloyd, 34 U.S. 418, 446-47 (1835).


                                                   2
            Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 6 of 72




National Bank Act, National Banks need only comply with the interest-rate caps of the state in

which they are located, regardless of where else they do business.

                Non-bank lenders have gone to great lengths to avoid state usury laws, including

in particular, by nominally “partnering” with National Banks located in states with no interest-

rate laws to avoid state usury limits nationwide. These sham rent-a-bank schemes have been

closely scrutinized by courts and regulators to determine whether the National Bank is the true

lender of the resulting loans. Thus, courts look to the substance, rather than form, of such

agreements, and examine the totality of the circumstances surrounding the loans.

                In its modern form, Justice Marshall’s “examin[ation] into the real nature of the

transaction” entails courts conducting factual inquiries to determine which party has the

predominant economic interest in a loan, or which party is the “true lender.”

                Against this backdrop, the OCC has issued an unprecedented and ill-conceived

rule (the “True Lender Rule” or the “Rule”) that establishes a formalistic two-pronged standard

by which to determine the true lender of a loan. Under this Rule, regardless of the roles of the

National Bank and the non-bank lender, the National Bank will be viewed as the “true lender”

“when, as of the date of origination, it (1) is named as lender in the loan agreement or (2) funds

the loan.” 6

                The OCC claims that the True Lender Rule is intended to address supposed

“ambiguity” in provisions of three federal banking statutes that generally authorize National

Banks to make loans, but, according to the OCC, do not “specifically address which entity makes




        6
         OCC, National Banks and Federal Savings Associations as Lenders, 85 Fed. Reg.
68,742, 68,742 (Oct. 30, 2020) (to be codified at 12 C.F.R. § 7.1031).


                                                 3
              Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 7 of 72




a loan when the loan is originated as part of a lending relationship involving a bank and a third

party.”

                  However, there is no ambiguity in the federal laws that justifies the OCC’s

adoption of the True Lender Rule.

                  Indeed, in adopting the True Lender Rule, the OCC exceeded its statutory

authority by offering an unreasonable interpretation of federal law, and acted in a manner

contrary to centuries of case law, the OCC’s own prior interpretation of the law, and the plain

statutory language of the federal statutes it purports to interpret.

                  Moreover, the True Lender Rule is contrary to Congressional actions to rein in the

OCC’s ability to preempt state consumer protection laws. In particular, the Rule seeks to

preempt state usury law, infringe on the States’ historical police powers and facilitate predatory

lending by purporting to halt the ability of the States and courts to apply well-established

principles for determining whether a National Bank actually fulfills the role of lender when loans

are offered through a purported partnership between a National Bank and a non-bank..

                  The OCC asserts that these “partnership” arrangements benefit the U.S. economy

and American consumers in several ways, including expanding the availability of affordable

credit to the unbanked and underbanked. But history has demonstrated that the non-bank lenders

that will benefit from the True Lender Rule have little interest in making affordable loans,

because it is far more profitable to make high-interest-rate loans to consumers who struggle to

repay and that often end in default. 7 Instead of complete repayment, predatory lenders recoup


          7
          See Christopher K. Odinet, Predatory Fintech and the Politics of Banking, Iowa L. Rev.
11-12, 25-26 (forthcoming 2021), available at
https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3677283.


                                                   4
             Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 8 of 72




their outlays through high, often triple-digit, interest rate charges. The ill-conceived Rule fails to

take this reality into account.

                  The plaintiff States have every right to prohibit exploitative interest rates, even if

other states decline to place limits on interest rates. These differences are at the core of

federalism, as Judge Easterbrook has explained: “the Constitution establishes a federal republic

where local differences are cherished as elements of liberty, rather than eliminated in a search for

national uniformity.” 8 Far from cherishing or even respecting local differences, the OCC would

strip the plaintiff States of the ability to enforce their own laws.

                  Perhaps as objectionable as the substance of the True Lender Rule are the

circumstances under which it was issued. The OCC issued the final True Lender Rule on

October 27, 2020, 9 a date that is significant for two reasons. First, it was less than two months

after the OCC received four thousand comments on its initial proposal, many of which raised

substantive objections to the proposal. 10 Second, it was one week before a presidential election

that had the potential to – and ultimately did – usher in a new administration with potentially

different policies regarding predatory lending.

                  As explained in detail below, the OCC has no authority to unilaterally rewrite

federal and constitutional law, undermining long-standing policy positions of the OCC itself in

the process, and the Court should hold unlawful and set aside the True Lender Rule.



        8
            Friedman v. City of Highland Park, Illinois, 784 F.3d 406, 412 (7th Cir. 2015).
        9
        See Press Release, OCC, Office of the Comptroller of the Currency Issues True Lender
Rule, Oct. 27, 2020, available at https://www.occ.gov/news-issuances/news-releases/2020/nr-
occ-2020-139.html. The True Lender Rule was published in the Federal Register on October 30,
2020.
        10
             See True Lender Rule, 85 Fed. Reg. at 68,742.


                                                     5
             Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 9 of 72




I.      Parties
                  Plaintiff the State of New York is a sovereign state of the United States of

America. New York is represented by Attorney General Letitia James, New York’s chief law-

enforcement officer. 11 As a body politic and a sovereign entity, New York brings this action on

behalf of itself and as trustee, guardian, and representative of all residents and citizens of New

York.

                  Plaintiff the People of the State of California bring this action by and through

their Attorney General, Xavier Becerra, California’s chief law officer. 12

                  Plaintiff the State of Colorado is a sovereign state of the United States of

America. Colorado is represented by Attorney General Phillip Weiser, Colorado’s chief law-

enforcement officer. As a body politic and a sovereign entity, Colorado brings this action on

behalf of itself and as trustee, guardian, and representative of all residents and citizens of

Colorado.

                  Plaintiff the District of Columbia is a municipal corporation empowered to sue

and be sued, and is the local government for the territory constituting the permanent seat of the

federal government. The District brings this case through the Attorney General for the District

of Columbia, who is the chief legal officer for the District and possesses all powers afforded the

Attorney General by the common and statutory law of the District. The Attorney General is

responsible for upholding the public interest and has the authority to file civil actions in order to




        11
             N.Y. Executive Law § 63.
        12
             Cal. Const. art. V, § 13.


                                                    6
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 10 of 72




protect the public interest. 13 The District brings this action on behalf of itself and as trustee,

guardian, and representative of all residents and citizens of the District of Columbia.

                  Plaintiff the Commonwealth of Massachusetts, represented by and through

Attorney General Maura Healey, is a sovereign state of the United States of America. Attorney

General Healey is the Commonwealth’s chief law-enforcement officer and brings this challenge

pursuant to her independent constitutional, statutory, and common-law authority.

                  Plaintiff the State of Minnesota brings this action by and through its Attorney

General Keith Ellison. Attorney General Ellison is the chief law officer of Minnesota and,

pursuant to common law and statutory authority, may institute and maintain all such actions and

proceedings as necessary for the enforcement of Minnesota’s laws, the preservation of order, and

the protection of Minnesota’s legal and sovereign rights. 14

                  Plaintiff the State of New Jersey is a sovereign state of the United States of

America. This action is brought on behalf of New Jersey by Attorney General Gurbir S. Grewal,

New Jersey’s chief legal officer. 15

                  Plaintiff the State of North Carolina, represented by and through Attorney General

Joshua H. Stein, is a sovereign state of the United States of America. Attorney General Stein is

the State of North Carolina’s chief law-enforcement officer and brings this challenge pursuant to

his independent constitutional, statutory, and common-law authority.




        13
             D.C. Code § 1-301.81.
        14
             Head v. Special Sch. Dist. No. 1, 182 N.W.2d 887, 892 (Minn. 1970); Minn. Stat. ch. 8.
        15
             N.J. Stat. Ann. § 52:17A-4(e), (g).


                                                    7
          Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 11 of 72




               Defendant the Office of the Comptroller of the Currency is an executive agency

of the United States government. The OCC’s principal address is 400 7th Street SW,

Washington, D.C., 20219.

               Defendant Brian P. Brooks is the Acting Comptroller of the Currency and is being

sued in his official capacity. His official address is 400 7th Street SW, Washington, D.C.,

20219.

               Defendant Brooks became Acting Comptroller on May 29, 2020 when

Comptroller Joseph Otting resigned.

               On November 27, 2020, President Trump nominated defendant Brooks to a five-

year term as Comptroller. 16

II.      Jurisdiction and Venue
               The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 2201(a).

               This action is brought under the Administrative Procedure Act (“APA”), 5 U.S.C.

§§ 551 et seq. The True Lender Rule became effective on December 29, 2020 and is a final

agency action reviewable under 5 U.S.C. § 704.

               Venue is proper in this district under 28 U.S.C. § 1391(e)(1) because Plaintiff

New York resides in this district.




         16
          See Nominations & Appointments, White House, One Nomination Sent to the Senate,
Nov. 27, 2020, available at https://www.whitehouse.gov/presidential-actions/one-nomination-
sent-senate-112720/.


                                                 8
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 12 of 72




III.    Background on the OCC’s Rulemaking
        A.      The States’ Historic Role In Regulating Predatory Lending
                The States and the federal government have long shared responsibility for

regulating lenders and protecting consumers from predatory practices. A key feature of this

balance of powers between state and federal governments is the “dual banking system”

originating from the National Bank Act of 1864 (“NBA”). 17 Under this framework, the OCC

maintains supervisory authority over National Banks, and the NBA regulates the interest rate that

such banks may charge in interstate transactions. 18

                When National Banks originate loans, they are permitted to charge the maximum

interest rate permissible in the state in which they are located, to “export” that interest rate to

borrowers in other states, and to preempt any state usury laws if the interest rate on the loan

exceeds the amount permitted by state law, including state law in the state where the borrower

resides. 19 The interplay between NBA provisions regarding interest rates and state usury laws is

variously described as interest-rate exportation or NBA preemption, both of which refer to the

same legal issues.

                The NBA does not apply to non-bank entities, however. 20 Rather, such lenders

are generally subject to oversight by state licensing authorities and must comply with state


        17
         See Jay B. Sykes, Cong. Research Serv., R45081, Banking Law: An Overview of
Federal Preemption in the Dual Banking System 4 (2018).
        18
          12 U.S.C. §§ 85, 481. The OCC has the same powers with respect to Federal savings
associations under the Home Owners’ Loan Act. See 12 U.S.C. § 1463.
        19
          See Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 10-11 (2003). Unless otherwise
indicated, all citations in this Complaint will omit internal quotation marks and citations.
        20
          12 U.S.C. § 25b(h)(2) (“No provision of this title [i.e., the NBA] . . . shall be construed
as preempting, annulling, or affecting the applicability of State law to any subsidiary, affiliate, or
agent of a national bank (other than a subsidiary, affiliate, or agent that is chartered as a national
bank).”); 12 U.S.C. § 1 (providing for OCC authority to “the institutions and other persons


                                                   9
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 13 of 72




consumer-lending statutes designed to protect the consuming public, as the OCC

acknowledges. 21

                These statutes provide bedrock protections that serve important state interests,

safeguard borrowers from abuses in the marketplace, and protect the economy from financial

crises brought on by unsustainable debt levels. 22 State usury laws, for example, have long

prevented non-banks from charging excessive and exploitative interest rates against vulnerable

consumers. Lender-licensing laws prevent loan-sharking and ensure that non-banks engaged in

the business of lending conduct their business in an ethical, legally compliant, and financially

sound manner. With consumer debt at record levels, it is more important than ever for states to

exercise their sovereign power to regulate and protect residents from harmful lending practices

by non-banks.

                Financial products and consumer lending have also become increasingly complex

in recent years, which has led to a number of different schemes and maneuvers to avoid

compliance with state consumer protections. “Rent-a-bank” schemes are one example.

                Although some National Banks attempt to pass on the benefits of NBA

preemption to their non-bank partners, the NBA shields National Banks – and only National

Banks – from liability under state usury laws. In rent-a-bank scenarios, non-bank lenders


subject to its jurisdiction” – i.e., national banks, federal savings associations, and other financial
institutions that it regulates).
       21
           See True Lender Rule, 85 Fed. Reg. at 68,743 (“As noted in the proposal, if a nonbank
partner is the true lender, the relevant state (and not OCC) would regulate the lending activity,
and the OCC would assess the bank’s third-party risk management in connection with the
relationship itself.”).
       22
           See, e.g., N.C. Gen. Stat. § 24-2.1(g) (“It is the paramount public policy of North
Carolina to protect North Carolina resident borrowers through the application of North Carolina
interest laws.”).


                                                  10
          Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 14 of 72




looking to charge exorbitant interest rates and seeking to avoid state interest-rate caps enter into

relationships with National Banks and then placing the name of a National Bank on the loan

documents as the loan originator. In doing so, non-banks use National Banks as the “delivery

vehicle” 23 to charge interest at rates the non-banks could not charge on their own. 24 The non-

bank lender provides the underwriting, marketing, and funding of the loans, often formally

purchasing the note immediately after origination. The National Bank is then paid a fee to play

the role of originator in name only, bearing little, if any, risk in the loan’s performance.

                  State consumer-lending statutes, however, do not countenance such evasion and

have been repeatedly enforced against non-banks engaging in such conduct. Disguised lending

by non-banks may be prevented by state law specifically applying consumer-lending laws to

non-banks that act as the “true” or “de facto” lender. 25 As one court has explained, “[i]f the true

lender is a non-bank,” then the preemption rights available under federal banking law “cannot

attach.” 26

                  The “true lender” doctrine is an outgrowth of longstanding decisional case law

recognizing the application of state statutes to non-banks engaged in lending, regardless of the




         23
              OCC Preemption Determination 01-10, 66 Fed. Reg. 28,593, 28,595 n.6 (May 23,
2001).
         24
          One court characterized rent-a-bank schemes as attempts by non-banks to “borrow”
NBA preemption from National Banks. See Kaur v. World Bus. Lenders, LLC, 440 F. Supp. 3d
111, 119 (D. Mass. 2020).
         25
         See, e.g., Ga. Code. Ann. § 16-17-2(b)(4) (creating totality of the circumstances test to
determine when “a purported agent shall be considered a de facto lender” for purposes of state
usury laws); Easter v. Am. W. Fin., 381 F.3d 948, 957 (9th Cir. 2004) (applying the de facto
lender doctrine under Washington state law).
         26
       See In re Rent-Rite SuperKegs W. Ltd., --- B.R. ----, Case No. 19-CV-01552-RBJ, 2020
WL 6689166, at *6 (D. Colo. Aug. 12, 2020).


                                                  11
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 15 of 72




use of labels and form. As just one variation of an age-old maxim, the New York Court of

Appeals stated in 1875:

                    The [loan] transaction must be judged by its real character,
                    rather than by the form and color which the parties have seen
                    fit to give it. The shifts and devices of usurers to evade the
                    statutes against usury, have taken every shape and form that the
                    wit of man could devise, but none have been allowed to
                    prevail. Courts have been astute in getting at the true intent of
                    the parties, and giving effect to the statute. 27
                Indeed, nearly every jurisdiction recognizes this concept in the interpretation and

application of state consumer-lending statutes. 28



       27
            Quackenbos v. Sayer, 62 N.Y. 344, 346 (1875).
       28
           See, e.g., Scott, 34 U.S. at 419 (“The ingenuity of lenders has devised many
contrivances by which, under forms sanctioned by law, the statute may be evaded. . . . Yet it is
apparent, that if giving this form to the contract will afford a cover which conceals it from
judicial investigation, the statute would become a dead letter. Courts, therefore, perceived the
necessity of disregarding the form, and examining into the real nature of the transaction. If that
be in fact a loan, no shift or device will protect it.”); Easter, 381 F.3d at 957 (recognizing that
“Washington courts consistently look to the substance, not the form, of an allegedly usurious
action”); BankWest, Inc. v. Oxendine, 598 S.E.2d 343, 348 (Ga. Ct. App. 2004) (“To determine if
a contract is usurious, we critically examine the substance of the transaction, regardless of the
name given it . . . The law intends that a search for usury shall penetrate to the substance.”); W.
Auto Supply Co. v Vick, 277 S.E.2d 360, 366 (N.C. 1981) (“The courts of this state regard the
substance of a transaction, rather than its form as controlling. Specifically, when there is an
allegation that the usury laws have been violated by a particular act or course of conduct, the
courts of North Carolina will not hesitate to look beneath the formality of the activity to
determine whether such an incident is, in fact, usurious.”); Carter v. Brand, 1 N.C. 255, 257
(1800) (“Every case arising upon the Act of Assembly to restrain excessive usury must be
viewed in all its circumstances, so as to ascertain the real intention of the parties. If that be
corrupt in the substance and design, no pretext however plausible, no contrivance however
specious, no coloring however artful, with which the transaction is veiled, will secure it from the
censure of the law.”); Crim v. Post, 23 S.E. 613, 614 (W. Va. 1895) (“The usury statute
contemplates that a search for usury shall not stop at the mere form of the bargains and contracts
relative to such loan, but that all shifts and devices intended to cover a usurious loan or
forbearance shall be pushed aside, and the transaction shall be dealt with as usurious if it be such
in fact.”); Rosenbusch v. Fry, 5 N.J. Misc. 312, 313 (Dist. Ct. 1927) (“The substitution of some
form or device which is supposed to give the semblance of a purchase, in the endeavor to cover
up a usurious loan, is familiar to all. The law, however, regards the essential nature of the
transaction, not the incidents created to give it a fictitious color.”).


                                                 12
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 16 of 72




               Applying this basic concept of state law, numerous courts across the United States

have held that non-banks cannot escape usury prohibitions and licensing oversight under the

guise of rent-a-bank schemes. 29 Courts have not hesitated to apply the true lender doctrine even

when a National Bank is a nominal party to the transaction. 30

               In applying the doctrine, courts carefully scrutinize transactions to see which

party – i.e., the National Bank or the non-bank – is the “true lender” of the loan. They typically

look to see which party had the predominant economic interest in the loan, considering factors

such as which party held the financial risk, and they may also consider other indicia of the

parties’ intent to create a transaction where form attempts to trump substance. 31


       29
           See, e.g., Cmty. State Bank v. Strong, 651 F.3d 1241, 1260 (11th Cir. 2011)
(concluding that federal banking law does not immunize bank from state usury law “if it is not
the true lender of the loan”); Pennsylvania v. Think Fin., Inc., Case No. 14-cv-7139, 2016 WL
183289, at *13 (same); Spitzer v. Cnty. Bank of Rehoboth Beach, 45 A.D.3d 1136, 1138 (3d
Dep’t 2007) (holding that “the true lender,” rather than “the written characterization that the
parties seek to give” the transaction, determines whether a bank or a non-bank would be treated
as the lender); cf. CashCall, Inc. v. Morrisey, Case No. 12-cv-1274, 2014 WL 2404300, *7, 14-
15 (W. Va. 2014) (affirming judgment finding that unlicensed entity “was the de facto or true
lender” and thus violated state licensing and usury laws).
       30
          See Daniel v. First Nat’l Bank of Birmingham, 227 F.2d 353, 357 (5th Cir. 1955)
(holding a National Bank was liable for usury because the transaction involved “a loan or
extension of credit to which the Bank was privy throughout” even though the contract was
assigned to the bank after the transaction closed); Ubaldi v. SLM Corp., 852 F. Supp. 2d 1190,
1203 (N.D. Cal. 2012) (denying motion to dismiss in case alleging that Sallie Mae, not a
National Bank, was the true lender); Goleta Nat'l Bank v. O'Donnell, 239 F. Supp. 2d 745, 747,
755 (S.D. Ohio 2002) (concluding that if a non-bank was the “true lender,” then it would
“unquestionably [be] subject to” state usury law, even though a different entity “is clearly listed
as the lender on the loan documents”); Goleta Nat’l Bank v. Lingerfelt, 211 F. Supp. 2d 711,
717-18 (E.D.N.C. 2002) (same); Salazar v. Ace Cash Exp., Inc., 188 F. Supp. 2d 1282, 1285 (D.
Colo. 2002) (same); Eul v. Transworld Sys., No. 15 C 7755, 2017 WL 1178537, at *6 (N.D. Ill.
Mar. 30, 2017) (“Because Plaintiffs allege that [a National Bank] was not the true originator of
their loans, the Court is not persuaded that NBA preemption applies here.”).
       31
          See, e.g., Kaur, 440 F. Supp. 3d at 122 (“In determining the true lender, courts have
looked to which institution had the predominant economic interest, for which the key and most
determinative factor is which entity placed its own money at risk at any time during the
transactions.”); Bank of Rehoboth Beach, 45 A.D.3d at 1138 (“[A]n examination of the totality of


                                                13
        Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 17 of 72




                 The True Lender Rule attempts to halt this careful and necessary scrutiny, to the

detriment of consumers.

       B.        The OCC Rushes To Issue the True Lender Rule
                 On July 22, 2020 the OCC published a notice of proposed rulemaking regarding a

true lender proposal substantially similar to the final True Lender Rule. 32 The comment period

closed on September 3, 2020. 33 The OCC received approximately 4,000 comments on the

proposed rule, the vast majority of which opposed the rule, 34 including comments from the

Center for Responsible Lending, 35 National Association of Consumer Credit Administrators, 36

the Conference of State Bank Supervisors, 37 and 24 State Attorneys General. 38 The OCC




the circumstances surrounding this type of business association must be used to determine who is
the true lender, with the key factor being who had the predominant economic interest in the
transactions.”); Minnesota v. Cashcall, Inc., Case No. 27-CV-13-12740, 2013 WL 6978561, at
*4 (Minn. Dist. Ct. Sep. 6, 2013) (denying dismissal where state sued for violations of state law
by “de facto” lender and where “the loans are inextricably linked to the Defendants’ funding
mechanism and operational support”), aff’d, 2014 WL 4056028 (Minn. Ct. App. Aug. 18, 2014)
(unpublished).
       32
         See OCC, National Banks and Federal Savings Associations as Lenders, 85 Fed. Reg.
44,223 (proposed July 22, 2020) (to be codified at 12 C.F.R. § 7.1031).
       33
            See id.
       34
          See True Lender Rule, 85 Fed. Reg. at 68,742 (“The OCC received approximately
4,000 comments on the proposal, the vast majority of which were from individuals using a
version of one of three short form letters to express opposition to the proposal.”).
       35
          Center for Responsible Lending et al., Comment Letter on True Lender Rule (Sept. 3,
2020), https://www.regulations.gov/document?D=OCC-2020-0026-0238 (“CRL Comment”).
       36
          Consumer Credit Administrators, Comment Letter on True Lender Rule (Sept. 3,
2020), https://www.regulations.gov/document?D=OCC-2020-0026-0184.
       37
          Conference of State Bank Supervisors, Comment Letter on True Lender Rule (Sept. 3,
2020), https://www.regulations.gov/document?D=OCC-2020-0026-0203 (“State Bank
Supervisors Comment”).
       38
         Attorney General of the State of New York et al., Comment Letter on True Lender
Rule (Sept. 3, 2020), https://www.regulations.gov/document?D=OCC-2020-0026-0233
(“Attorneys General Comment”).


                                                 14
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 18 of 72




released the final True Lender Rule on October 27, 2020, less than two months after receiving a

record number of comments. 39

                 The final True Lender Rule adopted only one substantive change from the

proposed rule despite the comments. 40

                 Under the True Lender Rule, regardless of the role of the non-bank lender, a

National Bank will be deemed the “true lender” of any loan “when, as of the date of origination,

it (1) is named as lender in the loan agreement or (2) funds the loan.” 41 The True Lender Rule

also makes clear that, when one National Bank is identified as the lender in the loan agreement

and another National Bank funds the loan, the former will be deemed to have “made the loan.” 42

                 The OCC is clear that the True Lender Regulation is an interpretation of only

12 U.S.C. §§ 24, 371, and 1464(c). 43 Despite the fact that the text of the regulation itself also




       39
          See Jeremy T. Rosenblum & Mindy Harris, Hundreds Comment on OCC Proposed
“True Lender” Rule, Consumer Finance Monitor, Oct. 13, 2020,
https://www.consumerfinancemonitor.com/2020/10/13/hundreds-comment-on-occ-proposed-
true-lender-rule/ (noting that the OCC had received only 63 comments on a recent rulemaking).
       40
          See True Lender Rule, 85 Fed. Reg. at 68,745 (“[W]e have amended the regulatory text
to provide that where one bank is named as the lender in the loan agreement and another bank
funds the loan, the bank named as the lender in the loan agreement makes the loan. . . .
Otherwise, the OCC adopts the regulatory text as proposed.”).
       41
            12 C.F.R. § 7.1031(b).
       42
            12 C.F.R. § 7.1031(c).
       43
            See True Lender Rule, 85 Fed. Reg. at 68,743.


                                                 15
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 19 of 72




explicitly states that it is applicable to 12 U.S.C. §§ 85 and 1463(g), 44 the OCC states that the

True Lender Rule does not rely upon, and is not an interpretation of, those two statutes. 45

                  While the OCC pays lip service to condemning predatory lending, it gives its

wholesale endorsement to lending relationships predicated on evasion of usury laws designed to

protect consumers. Without citation to any evidence or authority, the OCC opines that “lending

partnerships” between National Banks and non-bank entities play a “critical role in our financial

system” because these partnerships allegedly “expand access to credit and provide an avenue for

banks to remain competitive as the financial sector evolves.” 46 The OCC further speculates that

through such partnerships “banks often leverage technology developed by innovative third

parties that helps to reach a wider array of customers.” 47

       C.         The OCC Intends the True Lender Rule to Preempt State Law
                  The OCC intends that when the True Lender Rule deems a National Bank to be

the “true lender” of a loan, federal law will govern the loan to the extent it conflicts with

otherwise applicable state law. 48 The OCC explains that the True Lender Rule and another rule




       44
          See 12 C.F.R. § 7.1031(b) (stating the two-pronged test applies “[f]or purposes of
sections 5136 and 5197 of the Revised Statutes (12 U.S.C. 24 and 12 U.S.C. 85), section 24 of
the Federal Reserve Act (12 U.S.C. 371), and sections 4(g) and 5(c) of the Home Owners’ Loan
Act (12 U.S.C. 1463(g) and 12 U.S.C. 1464(c)”).
       45
          See True Lender Rule, 85 Fed. Reg. at 68,743 (“Banks do not obtain their lending
authority from section 85 or 12 U.S.C. 1463(g). Nor are these statutes the authority the OCC is
relying on to issue this rule.”); id. at 68,744 (stating that “this rulemaking is not an interpretation
of section 85”).
       46
            Id. at 68,742.
       47
            Id.
       48
          See id. (explaining that the True Lender Rule is intended to resolve “legal uncertainty”
that supposedly prevents parties from “reliably determin[ing] the applicability of key laws,
including the law governing the permissible interest that may be charged on the loan”).


                                                  16
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 20 of 72




purporting to extend NBA preemption to any entity that purchases a loan from a National Bank 49

“operate together” to ensure that “[w]hen a bank makes a loan pursuant to the test established in

this regulation, the bank may subsequently sell, assign, or otherwise transfer the loan without

affecting the permissible interest term, which is determined by reference to state law.” 50

                 As noted above, in determining whether a loan is usurious, courts have

historically looked to the substance of the transaction, not its form, recognizing that usury has

“taken every shape and form that the wit of man could devise.” 51 Courts carefully scrutinize

transactions to see which party – the National Bank or the non-bank – is the “true lender” of the

loan, usually looking to see which party had the predominant economic interest in the loan. The

True Lender Rule is designed to foreclose this judicial scrutiny because it has purportedly led to

“divergent standards” and created “uncertainty”: “As a result of this legal uncertainty,

stakeholders cannot reliably determine the applicability of key laws, including the law governing

the permissible interest that may be charged on the loan.” 52

                 Contrary to the OCC’s assertion, for nearly 200 years, courts considering usury

cases have consistently examined the substance of loan transactions rather than the form, which

has led to a widely adopted “predominant economic interest” standard. The True Lender Rule


       49
           See OCC, Permissible Interest on Loans That Are Sold, Assigned, or Otherwise
Transferred, 85 Fed. Reg. 33,530-36 (June 2, 2020) (codified at 12 C.F.R. §§ 7.40001(e) and
160.110(d)). Several States sued the OCC to invalidate the rule, arguing, among other things,
that the OCC lacked statutory authority to issue the rule. See California v. OCC, Case No. 4:20-
Civ.-05200-JSW (N.D. Cal.). Another coalition of States sued the Federal Deposit Insurance
Corporation (“FDIC”) to invalidate a substantially similar rule. See California v. FDIC, Case
No. 4:20-Civ.-05860 (N.D. Cal.). Those lawsuits are currently pending. The True Lender Rule
is invalid regardless of the outcome of those lawsuits.
       50
            True Lender Rule, 85 Fed. Reg. at 68,743.
       51
            Quackenbos, 62 N.Y. at 346.
       52
            True Lender Rule, 85 Fed. Reg. at 68,742.


                                                 17
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 21 of 72




endeavors to supplant longstanding state statutory and case law with an artificial and

unprecedented standard that eschews the economic realities of consumer loan transactions and is

in direct conflict with existing law.

               While the True Lender Rule conspicuously avoids using the word preemption, the

True Lender Rule accomplishes exactly that. It would apply three federal banking statutes in

place of state consumer protections and purports to categorically invalidate the “true lender”

doctrine currently applicable to state consumer-lending laws. The OCC is also clear that the very

purpose of the True Lender Rule is to replace state true-lender standards employed by courts

today with a bright-line federal standard. 53 As the OCC is well aware, the true lender doctrine is

typically only implicated by claims premised on a violation of a state usury or other consumer-

lending law, 54 and courts apply state law in determining the true lender. 55 Thus, the effect of the

True Lender Rule would be the attempted wholesale preemption of longstanding state laws. 56




       53
          See id. at 68,743 (“The OCC believes that this rule provides a simple, bright-line test to
determine when a bank has made a loan and, therefore, is the true lender in a lending
relationship. The only required factual analysis is whether the bank is named as the lender or
funds the loan. The OCC has evaluated various standards established by courts and has
determined that a clear, predictable, and easily administrable test is preferable. This test will
provide legal certainty, and the OCC’s robust supervisory framework effectively targets
predatory lending, achieving the same goal as a more complex true lender test.”).
       54
           This can either be direct claims under a usury statute where such suits are allowed, or
indirect claims for violation of a consumer protection statute with usury as the underlying
violation. For example, in Consumer Financial Protection Bureau v. CashCall, Inc., the CFPB
alleged the defendants had engaged in unfair, deceptive, and abusive acts and practices in
violation of 12 U.S.C. § 5536 “by servicing and collecting full payment on loans that state-
licensing and usury laws had rendered wholly or partially void or uncollectible.” Case No. 15-
CV-7522, 2016 WL 4820635, at *4 (C.D. Cal. Aug. 31, 2016).
       55
        See, e.g., Easter, 381 F.3d at 957 (applying the de facto lender doctrine under
Washington state law).
       56
          See Kaur, 440 F. Supp. 3d at 122 (“If the national bank is not the ‘true lender,’ some
courts have ruled, the partner non-bank entity does not gain the benefit of federal preemption.”);


                                                 18
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 22 of 72




                 The True Lender Rule would preempt application of state usury laws to loans

funded by, or naming as the lender, a National Bank, even when the National Bank holds no

substantial financial interest in them. Specifically, the True Lender Rule would extend

application of 12 U.S.C. §§ 85 and 1463(g) – the federal interest-rate provisions governing loans

under the True Lender Rule – to loans in which National Banks have no substantial financial

interest. The OCC claims that sections 85 and 1463(g) merely “provide a choice of law

framework for determining which state’s law applies.” 57 That is patently false. Sections 85 and

1463(g) create a distinctly federal regime that sets forth several options governing the rates

National Banks may charge – only one of which depends on the state law of the state where the

bank is “located.” Indeed, these provisions displace state law, allowing National Banks to

charge the higher of what a bank’s “home” state permits or a federal rate set by the regional

Federal Reserve Banks. 58 Moreover, National Banks may charge the rates permitted by their

“home” states notwithstanding the otherwise applicable law of the states where they do

business. 59 Sections 85 and 1463(g) are informed by state law, but their function is to displace

state usury laws to set the rate of interest National Banks may charge; thus, as the Supreme Court

has held, “there is no doubt that § 85 pre-empts state law.” 60 By extending the reach of sections

85 and 1463(g), the True Lender Rule seeks to preempt state consumer protection laws.




Ubaldi, 852 F. Supp. 2d at 1193-1203 (evaluating whether the state law true lender doctrine
applies to a transaction involving a national bank as a question of preemption).
       57
            True Lender Rule, 85 Fed. Reg. at 68,743 (discussing sections 85 and 1463(g))
       58
            12 U.S.C. §§ 85, 1463(g).
       59 Marquette Nat’l Bank of Minneapolis v. First of Omaha Serv. Corp., 439 U.S. 299,
310 (1978).
       60
            Smiley v. Citibank (S. Dakota), N.A., 517 U.S. 735, 744 (1996).


                                                 19
          Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 23 of 72




                   In response to concerns that replacing the true lender test with a formalistic

standard would unleash a wave of predatory loans, the OCC points to its purportedly “robust”

oversight of National Banks. 61 The OCC states that “[e]very bank is responsible for establishing

and maintaining prudent credit underwriting practices” that, among other things, “provide for

consideration, prior to credit commitment, of the borrower’s overall financial condition and

resources, the financial responsibility of any guarantor, the nature and value of any underlying

collateral, and the borrower’s character and willingness to repay as agreed.” 62

                   The OCC is quite clear, however, that it has no oversight of non-bank lenders:

“As noted in the proposal, if a nonbank partner is the true lender, the relevant state (and not

OCC) would regulate the lending activity, and the OCC would assess the bank’s third-party risk

management in connection with the relationship itself.” 63 In many rent-a-bank arrangements

National Banks avoid taking on significant economic risk from partnership loans, meaning the

arrangements are unlikely to raise safety and soundness concerns that are the core mission of the

OCC. The OCC would thus have less of an incentive to police these arrangements under the

True Lender Rule.

                   But the True Lender Rule would attempt to foreclose inquiries by state regulators,

private litigants, or the judiciary into many aspects of the lending relationship if a National Bank

is identified as the lender in the loan agreement, or if the National Bank “funds” the loan within




         61
              See True Lender Rule, 85 Fed. Reg. at 68,745-46.
         62
              Id. at 68,746.
         63
              Id. at 68,743; see also id. (“This rule making does not assert authority over nonbanks . .
. .”).


                                                    20
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 24 of 72




the meaning of the True Lender Rule. Under the True Lender Rule’s formalistic approach, these

loans are subject to the NBA, and state usury laws are preempted.

IV.    The True Lender Rule Is Unlawful
                  The APA requires courts to “hold unlawful and set aside agency action” that is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,” “in

excess of statutory jurisdiction, authority, or limitations, or short of statutory right,” or “without

observance of procedure required by law.” 64

                  Agency action is arbitrary and capricious if the agency “entirely failed to consider

an important aspect of the problem, offered an explanation for its decision that runs counter to

the evidence before the agency, or [made a decision that] is so implausible that it could not be

ascribed to a difference in view or the product of agency expertise.” 65 Courts must “consider

whether the [agency’s] decision was based on a consideration of the relevant factors and whether

there has been a clear error of judgment.” 66 While “[a]gencies are free to change their existing

policies as long as they provide a reasoned explanation for the change,” an agency must “show

that there are good reasons for the new policy,” and “must also be cognizant that longstanding

policies may have engendered serious reliance interests that must be taken into account.” 67

Where an agency failed to provide a “reasoned explanation” for its departure from prior policy,

the agency action is arbitrary and capricious. 68



       64
            5 U.S.C. § 706(2)(A), (C), (D).
       65
         Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29,
43 (1983).
       66
            Id.
       67
            Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016).
       68
            Id.


                                                    21
             Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 25 of 72




        A.   The Statutes Relied Upon By the OCC Do Not Authorize It to Preempt State
        Laws
                  Courts have consistently held that the rulemaking authority of federal agencies is

constrained by the statutory language Congress chose to enact. “An agency’s ‘power to

promulgate legislative regulations is limited to the authority delegated’ to it by Congress.” 69

Generally, when an agency uses its power to interpret a federal statute and “the statute is silent or

ambiguous with respect to the specific issue, the question for the court is whether the agency’s

answer is based on a permissible construction of the statute.” 70 But, “when it comes to the OCC

in particular, Congress has made it abundantly clear that courts are not to give any heightened

deference to the agency’s views on NBA preemption.” 71

                  The OCC conclusorily asserts that the True Lender Rule is intended to address

ambiguities in the NBA, the Federal Reserve Act, and the Home Owners’ Loan Act (“HOLA”)

that authorize National Banks to make loans, but do not “specifically address which entity makes

a loan when the loan is originated as part of a lending partnership involving a bank and a third

party.” 72

                  However, the three federal laws the OCC purports to interpret are not ambiguous;

they simply do not apply to the scope of lending “partnerships” the OCC seeks to endorse.

                  The True Lender Rule purports to interpret the following three federal banking

statutes:




        69
             Amalgamated Transit Union v. Skinner, 894 F.2d 1362, 1368 (D.C. Cir. 1990).
        70
             Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 843 (1984).
        71
             Hymes v. Bank of Am., N.A, 408 F. Supp. 3d 171, 183 (E.D.N.Y. 2019).
        72
             True Lender Rule, 85 Fed. Reg. at 68,742.


                                                   22
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 26 of 72




                              a) a provision of the NBA providing that a national banking
                                 association “shall have power . . . To exercise . . . all such
                                 incidental powers as shall be necessary to carry on the business of
                                 banking; by discounting and negotiating promissory notes, drafts,
                                 bills of exchange, and other evidences of debt; by receiving
                                 deposits; by buying and selling exchange, coin, and bullion; by
                                 loaning money on personal security; and by obtaining, issuing, and
                                 circulating notes according to the provisions of [the NBA]” 73;
                              b) a provision of the Federal Reserve Act providing that “[a]ny
                                 national banking association may make, arrange, purchase or sell
                                 loans or extensions of credit secured by liens on interests in real
                                 estate . . . .” 74; and
                              c) a provision of HOLA providing that “[t]o the extent specified in
                                 regulations of the Comptroller, a Federal savings association may
                                 invest in, sell, or otherwise deal in the following loans and other
                                 investments . . . .” 75
                 The plain language of these statutes cannot be read to authorize what the OCC is

purporting to do in the True Lender Rule. The OCC is attempting to re-write federal law to suit

its policy preference that state law should be preempted when a loan is made as part of a

purported partnership between a National Bank and a non-bank.

                 Nothing in the statutes relied upon by the OCC even hints at such a possibility.

The Supreme Court has reaffirmed as a “core administrative-law principle” that an

administrative agency “may not rewrite clear statutory terms to suit its own sense of how the

statute should operate.” 76

                 In addressing the OCC’s proposed rule, the Attorneys’ General Comment alerted

the OCC that the OCC “does not cite any case law – and the States are not aware of any – th[at]


       73
            12 U.S.C. § 24(Seventh)
       74
            12 U.S.C. § 371(a).
       75
            12 U.S.C. § 1464(c).
       76
            Util. Air Reg. Grp. v. EPA, 573 U.S. 302, 328 (2014).


                                                   23
          Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 27 of 72




holds that the NBA, Federal Reserve Act, or HOLA is the right source of law to answer whether

a National Bank is the true lender.” 77 The OCC did not respond to this point but instead failed to

consider this important aspect of the problem. The OCC’s ipse dixit assertions that

interpretations of 12 U.S.C. §§ 24, 371, and 1464(c) are relevant to the question of identifying

the true lender do not make it so, and the APA renders unlawful a regulation depending on such

assertions. 78

                 Moreover, when addressing preemption, courts start with “the assumption that the

historic police powers of the States [are] not to be superseded by [federal law] unless that was

the clear and manifest purpose of Congress.” 79

                 Consumer-protection laws like interest-rate caps and the true lender doctrine,

which govern the rate caps’ applicability, are among those historic police powers held by the

states. 80 And because the True Lender Rule applies not only to National Banks but also to non-

bank entities whose activities are uniformly subject to state law, it is a new incursion into an area




        77
             Attorneys General Comment at 11 n.51.
        78
           See Cross-Sound Ferry Servs., Inc. v. ICC, 738 F.2d 481, 485 (D.C. Cir. 1984) (“The
[agency] rests instead on ipse dixit and a broad appeal to deregulatory policies. These
justifications neither jointly nor severally comport with the reasoned decisionmaking
requirements of [5 U.S.C. § 706].”).
        79
         Altria Grp., Inc. v. Good, 555 U.S. 70, 77 (2008); see also id. (presumption against
preemption “applies with particular force when Congress has legislated in a field traditionally
occupied by the States. Thus, when the text of a pre-emption clause is susceptible of more than
one plausible reading, courts ordinarily accept the reading that disfavors pre-emption.”).
        80
           Griffith v. State of Conn., 218 U.S. 563, 569 (1910) (“It is elementary that the subject
of the maximum amount to be charged by persons or corporations subject to the jurisdiction of a
state for the use of money loaned within the jurisdiction of the state is one within the police
power of such state.”).


                                                  24
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 28 of 72




in which states have traditionally exercised their police powers. Thus, the strong presumption

against preemption should apply to the True Lender Rule.

       B.    The True Lender Rule Constitutes an Unreasonable Interpretation of
       Federal Law
                 For an agency’s interpretation of a statute to be valid under the APA, it “must

operate within the bounds of reasonable interpretation.” 81 The OCC’s interpretation is

unreasonable and thus invalid, on a number of grounds.

                 First, the True Lender Rule radically deviates from the established true lender

analysis applied by courts for centuries. As noted above, in determining whether a loan is

usurious, the law has historically looked to the substance of the transaction, not its form, and

factfinders carefully scrutinize transactions to see which party – the National Bank or the non-

bank – is the “true lender” of the loan, usually looking to see which party had the predominant

economic interest in the loan.

                 The OCC’s interpretation as set forth in the True Lender Rule is unreasonable

because it is designed to foreclose this scrutiny by supplanting longstanding statutory and case

law with an artificial and unprecedented standard that directly conflicts with existing law. The

True Lender Rule eschews the economic realities of the lending transaction and gives dispositive

effect to a National Bank being named as lender in the loan agreement or funding the loan. The

OCC has pointed to no court or regulator that has ever used the standard that OCC adopted.




       81
            Util. Air Reg. Grp., 573 U.S. at 321.


                                                    25
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 29 of 72




Replacing the true lender analysis established by longstanding statutory and case law with such

an artificial and unprecedented standard is unreasonable. 82

                 Second, the True Lender Rule distorts federal law. The reason Congress

authorized National Banks to preempt state interest-rate laws is because National Banks were

subject to comprehensive regulatory oversight aimed at preventing National Banks from abusing

this valuable privilege.

                 The True Lender Rule would permit partnerships where National Banks are

identified as the lender on loan agreements; non-banks market, fund, originate, and service the

loans; the loans are sold to the non-banks immediately after origination (sometimes within

hours); and the OCC has no oversight authority over the non-banks. Put differently, the True

Lender Rule would permit non-banks to enjoy the benefits of NBA preemption without

submitting to any type of oversight.

                 The United States Supreme Court has rejected an interpretation of the NBA that

would permit activities subject to the oversight of neither federal nor state regulators. 83 Under

the APA, an agency interpretation that is “inconsistent with the design and structure of the statute

as a whole” is not reasonable, 84 and the True Lender Rule is inconsistent with the design and

structure of the NBA.



       82
          See, e.g., United States v. Boyle, 469 U.S. 241, 246 n.4 (1985) (holding that an
agency’s interpretation is reasonable when it “is consistent with Congress’ intent, and over 40
years of case law”).
       83
          See First Nat’l Bank v. Missouri, 263 U.S. 640, 659-61 (1924); see also Madden v.
Midland Funding, LLC, 786 F.3d 246, 251-52 (2d Cir. 2015), cert. denied, 136 S. Ct. 2505
(2016) (noting that extending the NBA to third-party debt buyers could place them outside the
reach of federal or state regulators).
       84
            Util. Air Reg. Grp., 573 U.S. at 321.


                                                    26
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 30 of 72




                 Third, the True Lender Rule would not solve the problem it claims to remedy.

The OCC argues that the True Lender Rule is designed to replace an unpredictable, subjective,

and fact-intensive inquiry with a “simple, bright-line test,” 85 but the test advanced by the Rule

will not accomplish this goal. The True Lender Rule does not define what it means to “fund” a

loan, or address the likelihood that courts trying to make such a determination would conduct

precisely the type of fact-intensive inquiries the OCC criticizes. For example, lines of credit

extended by National Banks to non-banks could require resolution of fact-intensive questions

under the True Lender Rule.

                 The OCC’s inadequate responses to comments that raised this concern further

demonstrate the Rule’s unreasonableness. 86 The OCC offers two responses: 1) “While the OCC

understands its rule may not resolve all legal uncertainty for every loan, this is not a prerequisite

for the agency to take this narrowly tailored action” 87; and 2) “Although the OCC is confident

that its rule provides a clear and simple test for determining who is the true lender, the agency

recognizes that, on occasion, there may be additional circumstances in which its application is

unclear. In these circumstances, banks with questions should contact the OCC.” 88 But an




       85
            True Lender Rule, 85 Fed. Feg. at 68,743.
       86
          See, e.g., Attorneys General Comment at 12; see also True Lender Rule, 85 Fed. Reg.
at 68,745 (“Other commenters supported the proposal as a general matter but suggested specific
changes, including clarifying that the funding prong does not include certain lending or financing
arrangements such as warehouse lending, indirect auto lending (through bank purchases of retail
installment contracts (RICs)), loan syndication, and other structured finance.”).
       87
            True Lender Rule, 85 Fed. Reg. at 68,744.
       88
            Id. at 68,745 n.18.


                                                 27
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 31 of 72




“unclear” rule that can be applied only by contacting its author falls far short of the OCC’s stated

aim of a “clear, predictable, and easily administrable test[.]”89

                 Fourth, the OCC’s justification for the “funds the loan” prong of the True Lender

Rule’s categorical approach 90 is inconsistent with its refusal to consider whether a non-bank

funds a loan. In its initial proposal, the OCC justified the “funds the loan” prong by explaining

that “if a bank funds a loan as of the date of origination, the OCC concludes that it has a

predominant economic interest in the loan and, therefore, has made the loan – regardless of

whether it is the named lender in the loan agreement as of the date of origination.” 91 As the only

support for that conclusion, the OCC stated that “while courts have relied on a multitude of

factors to evaluate which party has the predominant economic interest in a loan, the OCC

believes that such a fact-specific analysis is unnecessarily complex and unpredictable.” 92

                 In other words, the OCC’s justification accepts that determining which party

holds the “predominant economic interest” should establish the true lender, and seeks a simpler

test to make the determination. It thus provides no justification for the True Lender Rule’s

failure to apply the “funds the loan” categorical rule when a non-bank is the funder and a

National Bank is the lender on the face of the loan agreement.




       89
            Id. at 68,743.
       90
            12 C.F.R. § 7.1031(b)(2).
       91
          See OCC, National Banks and Federal Savings Associations as Lenders, 85 Fed. Reg.
at 44,225. The OCC offers no further justification in finalizing the rule.
       92
          Id. at 44,225 n.24; see also True Lender Rule, 85 Fed. Reg. at 68,745 n.14 (“Even
when nominally engaged in the same analysis—determining which entity has the ‘predominant
economic interest’ in the transaction—courts do not necessarily consider all of the same factors
or give each factor the same weight.”).


                                                 28
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 32 of 72




                  The OCC acknowledges that it received comments recommending that the True

Lender Rule “adopt[] a test that requires the true lender to have a predominant economic interest

in the loan.” 93 Despite promising to respond to such comments, the OCC never actually

addresses them in its response to comments.

                  Finally, the OCC’s “funds the loan” approach would likewise offer no clarity to

the borrower as to what substantive law governs the loan. A borrower likely would be unaware

that she has lost the protection of state law merely because a National Bank – not named as the

lender on loan documents and potentially unknown to the borrower – happens to fund the loan

behind the scenes even when it lacks a predominant economic interest in the loan.

        C.    The OCC Failed to Comply with Provisions of the Dodd-Frank Act Intended
        to Constrain Preemption Determinations by the OCC
                  In the 2010 Dodd-Frank Wall Street Reform and Consumer Protection Act (the

“Dodd-Frank Act”), 94 Congress imposed substantive and procedural requirements that the OCC

must observe when it seeks to preempt any “State consumer financial law,” 95 such as state-law

interest-rate limitations and the true lender doctrines that determine their applicability. 96




        93
             True Lender Rule, 85 Fed. Reg. at 68,743.
        94
             Pub. L. 111-203, 124 Stat. 1376 (2010).
        95
           See 12 U.S.C. § 25b(b) (imposing procedural and substantive requirements on OCC’s
preemption under the NBA of state consumer financial law); see also id. § 1465(a) (requiring the
OCC to make any preemption determination relating to savings associations “in accordance with
the laws and legal standards applicable to national banks regarding the preemption of State law,”
i.e., those imposed by section 25b).
        96
          “The term ‘State consumer financial law’ means a State law that does not directly or
indirectly discriminate against national banks and that directly and specifically regulates the
manner, content, or terms and conditions of any financial transaction (as may be authorized for
national banks to engage in), or any account related thereto, with respect to a consumer.”
12 U.S.C. § 25b(a)(2). State rate caps, and the true lender doctrines that determine their
applicability, regulate the terms and conditions of financial transactions with respect to


                                                  29
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 33 of 72




Congress did this in response to concerns that prior preemption determinations by the OCC

failed to take adequately into account the interests of consumers. 97 The OCC claims

(incorrectly) that these requirements do not apply, and as a consequence the OCC took no steps

to fulfill them.

                   In section 25b, Congress imposed the following limitations on OCC preemption

determinations:

                             a) Before making a preemption determination, the OCC “shall first
                                consult with the Bureau of Consumer Financial Protection and
                                shall take the views of the Bureau into account.” 98
                             b) The OCC shall make such determinations on a “case-by-case
                                basis” in which the Comptroller must determine “the impact of a
                                particular State consumer financial law on [a] national bank that is
                                subject to that law.” 99
                             c) The NBA preempts State consumer financial laws only when the
                                state law “prevents or significantly interferes with the exercise by
                                the national bank of its powers” as described by the Supreme Court
                                in Barnett Bank of Marion County, N.A. v. Nelson, 517 U.S. 25
                                (1996). 100
                             d) “‘[T]he OCC may not deem preempted a provision of a state
                                consumer financial law ‘unless substantial evidence, made on the
                                record of the proceeding, supports the specific finding regarding
                                the preemption of such provision in accordance with [Barnett
                                Bank].’” 101




consumers by limiting the rates of interest that non-bank lenders may charge consumers, and
thus fit squarely in § 25b’s definition of “State consumer financial law.”
        97
             S. Rep. No. 111-176, at 15-17 (2010).
        98
             12 U.S.C. § 25b(b)(3)(B).
        99
             Id. § 25b(b)(1)(B) & (3)(A).
        100
            Id. § 25b(b)(1)(B); see also Lusnak v. Bank of Am., N.A., 883 F.3d 1185, 1191-92 (9th
Cir.), cert. denied, 139 S. Ct. 567 (2018).
        101
              Lusnak, 883 F.3d at 1194 (quoting 12 U.S.C. § 25b(c)).


                                                  30
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 34 of 72




                 The OCC has failed to abide by these procedural and substantive requirements.

                 Procedurally, the True Lender Rule ignores the consultation requirement, never

mentioning whether the agency has completed or plans to complete the required consultation

with the Consumer Financial Protection Bureau (“CFPB”). This omission is particularly glaring

given that the CFPB has itself recently embraced the traditional true lender analysis when

challenging a lending program involving consumer loans made above state usury limits. 102

                 The True Lender Rule likewise shows no signs of the required “case-by-case”

consideration of the impact of true lender laws on a National Bank. 103 The OCC speculates that

“uncertainty” about state treatment of rent-a-bank schemes may deter National Banks from

entering into such arrangements, 104 but nowhere does the OCC analyze whether true lender laws,

as well as rate caps applied to non-bank lenders, “prevent[] or significantly interfere[] with the

exercise by the national bank of its powers.”

                 Substantively, the OCC could not possibly meet this standard.

                 First, helping a non-bank lender evade state usury laws is not a power of a

National Bank.

                 Second, true lender laws and doctrines do not prevent National Banks from

making loans on their own, entering into lending partnerships with other National Banks, or

entering into lending partnerships with non-banks. True lender laws and doctrines only impact

the interest rate a non-bank could charge on a loan. And state interest-rate caps that would apply


       102
          See CFPB v. CashCall, Inc., Case No. 15-CV-7522, 2016 WL 4820635 (C.D. Cal.
Aug. 31, 2016).
       103
             12 U.S.C. § 25b(3).
       104
             See True Lender Rule, 85 Fed. Reg. at 68,742.


                                                 31
          Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 35 of 72




to non-bank lenders in the absence of the True Lender Rule likewise do not burden National

Banks. 105

                  Moreover, the OCC has not adduced or evaluated the “substantial evidence, made

on the record” that is required to preempt state law. 106 In fact, it has not identified any evidence

that true lender laws prevent or significantly interfere with a National Bank’s exercise of its

powers.

                  Instead, the OCC explicitly refused to comply with these requirements that

Congress enacted to restrain the OCC’s preemption determinations, 107 incorrectly asserting that

the requirements “are inapplicable to this rulemaking.” 108 As explained earlier, the True Lender

Rule is a preemption regulation, notwithstanding the OCC’s tortured arguments to the

contrary. 109

                  Like all federal agencies, the OCC is bound to act in accordance with the

procedural and substantive requirements Congress has set forth. It has not done so.




        105
           C.f. Hymes, 408 F. Supp. 3d at 194 (“At minimum, obviously, state laws that merely
affect or minimally impact the exercise of banking powers are not preempted. As noted earlier,
national banks are subject to an array of state laws – contract law, tort law, criminal law, law
regarding the transfer of real property – which apparently fall into this category.”).
        106
              12 U.S.C. § 25b(c).
        107
              See, e.g., S. Rep. No. 111-176, at 15-17 (2010).
        108
              True Lender Rule, 85 Fed. Reg. at 68,744.
        109
            Compare id. (“This rulemaking does not preempt a state consumer financial law but
rather interprets a bank’s federal authority to lend.”) (emphasis added), with Tex. Bankers Ass’n
v. Bomer, Civil No. A-96-CA-694 JN, 1997 U.S. Dist. LEXIS 13422, at *7 (W.D. Tex. Aug. 7,
1997) (engaging in preemption analysis when “there is a direct conflict between banks’ authority
under federal law and restrictions on that authority under Texas law”) (emphasis added).


                                                   32
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 36 of 72




       D.    The True Lender Rule Reverses Longstanding OCC Opposition to Rent-a-
       Bank Schemes with No Reasoned Explanation
               The True Lender Rule is contrary to longstanding policy of the OCC, which has

strongly condemned rent-a-bank schemes in which a National Bank merely acts as a conduit for

loans that are illegal under states’ usury laws. Indeed, with no basis in fact, law, or policy, the

True Lender Rule reverses prior OCC policy and practice to instead endorse sham arrangements

between non-bank lenders and National Banks under which the bank has no meaningful

involvement in the marketing, origination, or underwriting of the loans, nor the preponderant

economic interest in the loans. By endorsing these sham arrangements, the OCC turns a blind

eye to its own historical opposition to rent-a-bank schemes and to the prospect of abusive, triple-

digit interest-rate loans being made to financially distressed consumers in States that expressly

forbid such loans.

               In the late 1990s, numerous payday lenders engaged in subterfuges to circumvent

state usury laws. A common subterfuge was the rent-a-bank model under which the payday

lenders claimed they were not making the loans themselves, but were merely the marketing,

processing and servicing agents of National Banks and out-of-state state-chartered banks. In

2000, recognizing the harms caused by high-cost, short-term consumer loans by payday lenders

that entered into sham arrangements with National Banks, the OCC issued guidance cautioning

National Banks against entering into these arrangements. The OCC guidance provided:

                     [S]ome national banks have entered into arrangements with
                     third parties in which the national bank funds payday loans
                     originated through the third party. In these arrangements,
                     national banks often rely on the third party to provide services
                     that the bank would normally provide itself. These
                     arrangements may also involve the sale to the third party of the
                     loans or the servicing rights to the loans. Such third-party
                     arrangements significantly increase risks to the bank and the
                     OCC’s supervisory concerns…. Payday lenders entering into


                                                  33
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 37 of 72




                      such arrangements with national banks should not assume that
                      the benefits of a bank charter, particularly with respect to the
                      application of state and local law, would be available to them.
                      110


                   The OCC guidance acknowledged that these arrangements carry risks to National

Banks, including credit, transactional, and reputational risks:

                      ● Credit Risk…. Contractual agreements with third parties that
                      originate, purchase, or service payday loans may increase the
                      bank’s credit risk due to the third party’s inability or
                      unwillingness to meet the terms of the contract…. The risk
                      from the third party’s failure to meet the terms of the contract
                      also results in increased compliance, reputation, and legal risk.
                      ● Transaction Risk. Payday loans are a form of … lending not
                      typically found in national banks but are frequently originated
                      by unregulated nonbank firms…. Because payday loans may
                      be underwritten off-site, there is the risk that agents or
                      employees may misrepresent information about the loans or
                      increase credit risk by failing to adhere to established
                      underwriting guidelines.
                      ● Reputation Risk…. [B]anks face increased reputation risk
                      when they enter into arrangements with third parties to offer
                      payday loans with fees, interest rates, or other terms that could
                      not be offered by the third party directly. 111
                   In the early 2000s, consistent with its guidance, the OCC took action against at

least four National Banks that had entered into rent-a-bank schemes with non-bank payday

lenders; the OCC’s orders required the National Banks to terminate their partnerships with the

payday lenders and to cease making the loans. 112




       110
             OCC Advisory Letter No. 2000-10 (Nov. 27, 2000).
       111
             Id.
       112
           OCC News Release 2002-1 (Jan. 3, 2002) (Eagle National Bank); OCC Consent Order
2002-93 (Oct. 28, 2002) (Goleta National Bank); OCC News Release 2003-3 (Jan. 31, 2003)
(First National Bank of Brookings); OCC News Release 2003-6 (Jan. 31, 2003) (Peoples
National Bank).


                                                   34
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 38 of 72




                In issuing the OCC’s enforcement order against Eagle National Bank in 2002,

Comptroller of the Currency John D. Hawke, Jr. admonished that Eagle “essentially rented out

its national bank charter to a payday lender” and that its actions were “in violation of a multitude

of standards of safe and sound banking, compliance requirements, and OCC guidance.”

Comptroller Hawke further stated:

                   [Eagle’s actions] demonstrates the dangers inherent in
                   arrangements under which national banks rent out their charters
                   to nonbank providers of financial services . . . . Not only did
                   Eagle allow itself to become a mere appendage to Dollar, but it
                   effectively collaborated in Dollar's scheme to evade state law
                   requirements that would otherwise be applicable to it. 113
                In 2002, Comptroller Hawke again warned National Banks against entering into

rent-a-bank schemes. Observing that “the predominant economic interest in the typical

arrangement belongs to the payday lender, not the bank,” Comptroller Hawke pronounced that

the arrangements were an “abuse of the national charter”:

                   The benefit that national banks enjoy by reason of this
                   important constitutional doctrine [of preemption] cannot be
                   treated as a piece of disposable property that a bank may rent
                   out to a third party that is not a national bank. Preemption is
                   not like excess space in a bank-owned office building. It is an
                   inalienable right of the bank itself.
                   We have recently seen several instances in which nonbank
                   lenders who would otherwise have been fully subject to various
                   state regulatory laws have sought to rent out the preemption
                   privileges of a national bank to evade such laws. Indeed, the
                   payday lending industry has expressly promoted such a
                   “national bank strategy” as a way of evading state and local
                   laws. Typically, these arrangements are originated by the
                   payday lender, which attempt[s] to clothe itself with the status
                   of an “agent” of the national bank. Yet the predominant
                   economic interest in the typical arrangement belongs to the
                   payday lender, not the bank.


       113
             OCC News Release 2002-1.


                                                 35
          Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 39 of 72




                      Not only do these arrangements constitute an abuse of the
                      national charter, but they are highly conducive to the creation
                      of safety and soundness problems at the bank, which may not
                      have the capacity to manage effectively a multistate loan
                      origination operation that is in reality the business of the
                      payday lender. 114
                   Similarly, in a preemption opinion issued in 2001 that supported the authority of a

National Bank to use car dealer agents to originate loans, the OCC noted the fact of the National

Bank’s preponderant economic interest in the loans. As the OCC remarked: “This is not a

situation where a loan product has been developed by a non-bank vendor that seeks to use a

national bank as a delivery vehicle, and where the vendor, rather than the bank, has the

preponderant economic interest in the loan.” 115 The OCC thus carefully distinguished the car

financing situation from the payday lending rent-a-bank scenario.

                   Notably, in 2001, the OCC expressly disavowed attempts by a payday lender to

cloak itself with federal preemption when the State of Colorado took enforcement action against

the lender for entering into a rent-a-bank scheme with a National Bank to make usurious loans to

Colorado consumers. In an amicus brief filed with the federal court in Colorado, the OCC made

clear that the rights of federal preemption did not attach to the non-bank payday lender:

                      The standard for finding complete preemption is not met in this
                      case. While the Defendant’s Notice of Removal repeatedly
                      refers to Goleta National Bank using Ace Cash Express, Inc.
                      (“ACE”) as its agent to solicit loans …, ACE is the only
                      defendant in this action, and ACE is not a national bank. Nor
                      do the [the State’s] claims against ACE arise under the
                      National Bank Act, or other federal law. Although [ACE]
                      apparently attempts to appropriate attributes of the legal status
                      of a national bank for its own operations as a defense to certain

         114
         John D. Hawke, Jr., Comptroller of the Currency, Remarks Before the Women in
Housing and Finance at 10 (Feb. 12, 2002).
         115
               OCC Preemption Determination 01-10, 66 Fed. Reg. 28,593, 28,595 n.6 (May 23,
2001).


                                                   36
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 40 of 72




                   of [the State’s] claims, such a hypothetical conflict between
                   federal and state law does not give this court federal questions
                   jurisdiction under the doctrine of complete preemption. 116
               Further, as recently as 2018, in small dollar loan guidance, the OCC declared that

it “views unfavorably an entity that partners with a bank with the sole goal of evading a lower

interest rate established under the law of the entity’s licensing state(s).” However, shortly before

promulgating this True Lender Rule, the OCC inexplicably withdrew that guidance. 117

               As this history shows, for many years, the OCC has recognized that arrangements

between non-bank lenders and National Banks constitute an “abuse of the national charter” when

they are made simply to evade state interest-rate laws. Moreover, the OCC’s pronouncements,

enforcement actions, and opinion make plain that a crucial indication of these sham

arrangements is the non-bank lender’s preponderant economic interest in the loan, rather than the

National Bank’s.

               However, in clear contravention of its previous policy and practice, the OCC’s

True Lender Rule would instead permit non-bank lenders and their National Bank partners to

manipulate loan transactions with impunity to designate the National Bank as the lender,

regardless of which entity has the actual preponderant economic interest in the loan and is, in

fact, the true lender – thereby manifestly elevating form over substance.

               The OCC denies that the True Lender Rule reverses its prior policy and practice

based on its specious assertion that the True Lender Rule “solve[s] the rent-a-[bank] issues raised


       116
           Comptroller of the Currency’s Brief As Amicus Curiae In Support of Plaintiffs’
Motion to Remand, Salazar v. Ace Cash Express, Inc., No. 1:01-cv-1576-WYD-OES (D. Colo.
Sept. 27, 2001).
       117
         OCC Bulletin 2018-14: Installment Lending: Core Lending Principles for Short-Term,
Small-Dollar Installment Lending (May 23, 2018), rescinded by OCC Bulletin 2020-54 (May 20,
2020).


                                                37
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 41 of 72




and ensure[s] that banks do not participate in those arrangements.” 118 Accordingly, the OCC

does not explain or substantiate why it now departs from its previous findings and policy

concerns. As observed by the Supreme Court, “[a]n agency may not . . . depart from a prior

policy sub silentio or simply disregard rules that are still on the books.” 119 In reversing its

policy, the OCC must provide “a reasoned explanation . . . for disregarding facts and

circumstances that underlay . . . the prior policy” 120 – which it has completely failed to do.

       E.   The OCC’s Reliance on Its “Robust” Oversight Is Undermined By the
       OCC’s Recent Embrace of Predatory Lenders
                   In response to concerns that the True Lender Rule will encourage predatory

lending, 121 the OCC argues that “the OCC’s statutes and regulations, enforceable guidelines,

guidance, and enforcement authority provide robust and effective safeguards against predatory

lending” 122 As previously noted, the OCC further asserts that “[i]n fact, this rulemaking would

solve the rent-a-[bank] issues raised [by commenters] and ensure that banks do not participate in

those arrangements.” 123

                   Much of the OCC’s supervisory work is non-public, so there is no way to

determine whether the OCC does, in fact, use the supervision process to deter predatory lending.




       118
             True Lender Rule, 85 Fed. Reg. at 68,744.
       119
             FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009).
       120
           Id. at 515-16; see also Encino Motorcars, 136 S. Ct. at 2125-27 (holding that a
regulation promulgated by the Department of Labor was “arbitrary and capricious” because it
was “issued without the reasoned explanation that was required in light of the Department’s
change in position and the significant reliance interests involved”).
       121
           See, e.g, Attorneys General Comment at 20 (“[T]he OCC has failed to address the fact
that the Proposed Rule will incentivize and sanction predatory lending . . . .”).
       122
             True Lender Rule, 85 Fed. Reg. at 68,744.
       123
             Id.


                                                  38
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 42 of 72




In public, however, the OCC has recently taken action that cast serious doubt on the OCC’s

statement that its oversight will prevent predatory lending.

               Axos Bank, formerly known as BofI Federal Bank, is an OCC-regulated National

Bank that partners with a non-bank lender called World Business Lenders, LLC (“WBL”) to

make loans in excess of state usury caps. 124 On September 10, 2019, the OCC and the FDIC

filed an amicus brief in a Colorado bankruptcy proceeding that concerned a loan sold to WBL. 125

The OCC and FDIC argued that WBL should be permitted to charge a triple-digit interest rate

(120.86%) to a Colorado resident notwithstanding Colorado law that would prohibit charging

such a rate. 126 The OCC was not a party to the case and there was no apparent reason for the

OCC to go out of its way to support a predatory lender, but that is precisely what the OCC did.

               The OCC also supervises another National Bank that has partnered with a non-

bank to offer loans at triple-digit interest rates. Last year the online lender Curo Financial

entered into a partnership with Stride Bank, N.A. – an Oklahoma-based bank regulated by the

OCC – to offer its Verge Credit loans to subprime borrowers at rates that would violate most




       124
          See Gretchen Morgenson, New Trump Admin Rules Make It Easier for Lenders to
Charge Small Businesses Super-High Interest Rates, NBC News, Dec. 8, 2020, available at
https://www.nbcnews.com/business/economy/new-trump-administration-rules-make-it-easier-
lenders-charge-small-n1250023; Kaur, 440 F. Supp. 3d at 114-15; see also CRL Comment at 52-
56.
       125
        See In re Rent-Rite SuperKegs W. Ltd., --- B.R. ----, Case No. 19-CV-01552-RBJ,
2020 WL 6689166, at *1 (D. Colo. Aug. 12, 2020).
       126
          See Amicus Brief of the Federal Deposit Insurance Corporation and the Office of the
Comptroller of the Currency in Support of Affirmance and Appellee, p. 4, In re Rent-Rite Super
Kegs W. Ltd., Case No. 19-cv-01552-REB (D. Colo.). (Doc. No. 11).


                                                 39
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 43 of 72




state usury caps. 127 Verge Credit even touts on its website that its relationship with Stride Bank

makes its online subprime loans “100% legit.” 128

                 Although comments submitted during the rulemaking drew the OCC’s attention to

the predatory loans that Axos Bank and Stride Bank are currently facilitating as National

Banks, 129 the OCC did not address this issue. Accordingly, the OCC’s justification that the True

Lender Rule “will ensure that banks understand that the OCC will continue to hold banks

accountable for their lending activities” defies the factual record. 130 The APA prohibits exactly

that type of counterfactual decision making. 131

       F.        The True Lender Rule Is Not Entitled to Deference
                 Following Congress’s recognition of the OCC’s role in fostering abusive lending

practices before the 2008 financial crisis, 132 Congress stripped the agency of the Chevron

deference standard to which agency rulemakings are generally entitled. 133

                 Congress clarified in the Dodd-Frank Act that the validity of OCC rules that

preempt state law must be assessed “depending upon the thoroughness evident in the




       127
            See Curo Group Holding Corp. 2019 Form 10-K, p. 7, available at
https://ir.curo.com/~/media/Files/C/Curo-IR/documents/2019-curo-annual-report.pdf; see also
CRL Comment at 56.
       128
             https://www.vergecredit.com.
       129
             See, e.g., CRL Comment at 52-56.
       130
             True Lender Rule, 85 Fed. Reg. at 68,746-47 (emphasis added).
       131
          State Farm, 463 U.S. at 43 (holding that the APA prohibits an agency “offer[ing] an
explanation for its decision that runs counter to the evidence before the agency”).
       132
          E.g., Senate Report. No. 111-176, at 15-17 (2010), available at
https://www.govinfo.gov/content/pkg/CRPT-111srpt176/pdf/CRPT-111srpt176.pdf.
       133
          See Lusnak, 883 F.3d at 1192 (citing 12 U.S.C. § 25b(b)(5)(A) and Skidmore v. Swift
& Co., 323 U.S. 134, 140 (1944)).


                                                   40
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 44 of 72




consideration of the agency, the validity of the reasoning of the agency, the consistency with

other valid determinations made by the agency, and other factors which the court finds

persuasive and relevant to its decision.” 134

                 In other words, the True Lender Rule is “entitled only to Skidmore deference,”

under which “an agency’s views are ‘entitled to respect’ only to the extent that they have the

‘power to persuade.’” 135

V.     The States Have Standing to Challenge the True Lender Rule
                 The True Lender Rule injures concrete and distinct interests of the plaintiff States,

including the States’ sovereign, quasi-sovereign, and fiscal interests, any one of which is

sufficient to support the States’ standing to bring this APA action.

       A.        Sovereign Interests
                 Each of the States has a sovereign interest in the protection and enforcement of its

laws that, as discussed below, carefully regulate the interest that may be charged on consumer

loans and prevent evasion.

                 These sovereign interests are concretely and particularly harmed by the True

Lender Rule because the Rule would preempt the States’ enforcement of their laws against non-

banks that enter into sham partnerships with National Banks. These harms to the States’ interests




       134
             12 U.S.C. § 25b(b)(5)(A).
       135
           Lusnak, 883 F.3d at 1192. As the Ninth Circuit has noted, § 25b(b)(5)(A) codifies
existing law set forth by the Supreme Court: Regulations such as the OCC’s interpretation of the
NBA preemption standard “should receive, at most, Skidmore deference” and “the weight to be
accorded to an agency’s explanation of a state law’s impact on a federal scheme depends on its
thoroughness, consistency, and persuasiveness.” Id. at 1192-93


                                                  41
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 45 of 72




are directly traceable to the True Lender Rule, and an order setting aside the True Lender Rule

would redress the States’ injuries.

                   Among the most significant powers of a state is the “exercise of sovereign power

over individuals and entities,” which “involves the power to create and enforce a legal code, both

civil and criminal.” 136 Enforcing state law is one of the “quintessential functions of a State.” 137

This interest is unique to sovereign entities, like the States, because they alone are “entitled to

create a legal code” and thus they have the most “direct stake . . . in defending the standards

embodied in that code.” 138 Thus, states “have an interest, as sovereigns, in exercising ‘the power

to create and enforce a legal code.’” 139 States have standing to sue the federal government where

a federal law or federal action with the force of law impairs the states’ legitimate, sovereign

interest in the continued enforceability of their own statutes. 140

                   1.     New York Usury Laws
                   New York has both a civil usury rate, set at 16% interest per year, and a criminal

usury rate, set at 25% interest per year. 141 With the exception of loans by lenders licensed by

New York, loans under $250,000 are considered usurious if the interest rate exceeds 16%, while

loans in excess of $250,000 are considered usurious if the interest rate exceeds 25%. Lenders


       136
             Alfred L. Snapp & Son, Inc. v. Puerto Rico, ex rel., Barez, 458 U.S. 592, 601 (1982).
       137
             Diamond v. Charles, 476 U.S. 54, 65 (1986).
       138
             Id.
       139
             State of Alaska v. U.S. Dep't of Transp., 868 F.2d 441, 443 (D.C. Cir. 1989).
       140
            See, e.g., California v. Trump, --- F.3d ---, 2020 WL 3480841, at *5-6 (9th Cir. June
26, 2020) (states have standing to challenge federal action to vindicate states’ “sovereign
interests in enforcing their environmental laws”); Wyoming ex rel. Crank v. United States, 539
F.3d 1236, 1239-40 (10th Cir. 2008) (“[f]ederal regulatory action that preempts state law creates
a sufficient injury-in-fact to” demonstrate state standing).
       141
          N.Y. Gen. Oblig. Law §§ 5-501, 5-511; N.Y. Banking Law § 14-a; N.Y. Penal Law
§§ 190.40, 190.42.


                                                   42
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 46 of 72




licensed by New York can engage in the business of making personal loans of $25,000 or less to

consumers in New York, or loans of $50,000 or less to businesses, and can charge, contract for,

or receive a rate of interest above 16%, but in no event can they charge more than 25%. 142

                New York has prohibited usurious interest rates for centuries 143 as a fundamental

public policy of the State, 144 and state regulators have “aggressively enforced those laws in order

to protect desperately poor people from the consequences of their own desperation.” 145

                New York’s status as the nation’s financial capital and one of its most populous

states has consistently attracted unscrupulous companies eager to increase their profits by

lending money to New Yorkers at triple-digit interest rates.

                The New York Attorney General, as New York’s chief law-enforcement officer,

enforces the usury cap pursuant to its authority under New York Executive Law § 63(12), which

prohibits “repeated fraudulent or illegal acts . . . in the carrying on, conducting or transaction of

business.”

                The New York Attorney General has repeatedly taken action to enforce the usury

cap. 146 In one case, the New York Attorney General obtained a $5.2 million settlement from a


       142
             See N.Y. Banking Law §§ 340, 356.
       143
          See Madden v. Midland Funding, LLC, 237 F. Supp. 3d 130, 150 (S.D.N.Y. 2017)
(“New York’s usury prohibition is not a creature of recent statute, but rather one that reflects a
deep-rooted tradition of the common weal.”).
       144
        See Power Up Lending Grp., Ltd. v. All. Bioenergy Plus, Inc., Case No. 18-CV-3601,
2019 WL 1322621, at *5 (E.D.N.Y. Feb. 28, 2019) (gathering cases for the proposition that
“New York’s usury prohibition constitutes a fundamental public policy”).
       145
          Otoe-Missouria Tribe of Indians v. New York State Dep’t of Fin. Servs., 769 F.3d 105,
108 (2d Cir. 2014).
       146
          See, e.g., Consumer Fin. Prot. Bureau v. RD Legal Funding, LLC, 332 F. Supp. 3d
729, 780 (S.D.N.Y. 2018); People v. County Bank of Rehoboth Beach, Del., 45 A.D.3d 1136,
1137-38 (3d Dep’t 2007); People v. JAG NY, LLC, 18 A.D.3d 950, 951-53 (3d Dep’t 2005).


                                                  43
          Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 47 of 72




Delaware-based bank and non-bank lender that entered into a rent-a-bank scheme to offer illegal

payday loans to New Yorkers. 147

                   The usury cap is also enforced by the New York Department of Financial

Services (“DFS”), which licenses, regulates, and supervises state and international banks,

insurance companies, and non-bank financial services firms with approximately $7 trillion in

assets. 148

                   The non-bank entities supervised by DFS include licensed lenders, real-estate

lenders, mortgage servicers, sales and premium finance companies, pre-paid card issuers, money

transmitters, virtual-currency businesses, check cashers, and budget planners. 149




         147
            See Press Release, Attorney General Cuomo Announces Distribution Of $5.2 Million
Settlement In “Rent-A-Bank” Payday Lending Scheme, Nov. 17, 2009, available at
https://ag.ny.gov/press-release/2009/attorney-general-cuomo-announces-distribution-52-million-
settlement-rent-bank.
         148
            See N.Y. Fin. Servs. Law §§ 101 et seq.; N.Y. Banking Law § 14-a. DFS is statutorily
mandated to, inter alia: “establish a modern system of regulation, rule making and adjudication
that is responsive to the needs of the banking and insurance industries and to the needs of the
state’s consumers and residents,” “provide for the effective and efficient enforcement of the
banking and insurance laws,” “provide for the regulation of new financial services products,”
“promote the prudent and continued availability of credit, insurance and financial products and
services at affordable costs to New York citizens, businesses and consumers,” “ensure the
continued safety and soundness of New York’s banking, insurance and financial services
industries, as well as the prudent conduct of the providers of financial products and services,
through responsible regulation and supervision,” “protect the public interest and the interests of
depositors, creditors, policyholders, underwriters, shareholders and stockholders,” and “promote
the reduction and elimination of fraud, criminal abuse and unethical conduct by, and with respect
to, banking, insurance and other financial services institutions and their customers.” N.Y. Fin.
Servs. Law § 102.
         149
               See N.Y. Fin. Servs. Law §§ 101 et seq.


                                                   44
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 48 of 72




                  2.       California Rate Caps
                  California has two statutory schemes, the California Financing Law (“CFL”) and

the California Deferred Deposit Transaction Law (“CDDTL”), that, among other things, regulate

the interest that may be charged on consumer loans. 150

                  The CFL requires finance lenders and brokers to be licensed by the California

Department of Financial Protection and Innovation (formerly known as the California

Department of Business Oversight), 151 a state agency charged with regulating and overseeing the

activities of payday lenders, finance lenders and brokers, state-licensed banks and savings

associations, and other entities. 152

                  The CFL caps the interest rates state-licensed lenders may “contract for” or

“receive” on consumer loans under $10,000. For loans under $2,500, the CFL imposes a

graduated rate cap. 153 For loans between $2,500 and $9,999, the CFL prohibits interest rates

exceeding an annual simple interest rate of 36% per year plus the Federal Funds Rate. 154

                  Before 2019, the CFL had provided a graduated rate cap only for loans of less

than $2,500. 155 However, many lenders evaded this cap by offering high-interest loans just




        150
           In addition to these statutory schemes, the California Supreme Court has held that
loans not violating the state’s rate caps, but nonetheless charging rates of interest that are
excessive under the circumstances, may be deemed “unconscionable” and thus unlawful and
actionable under the state’s Unfair Competition Law (California Business and Professions Code
§ 17200). See generally De La Torre v. CashCall, Inc., 5 Cal. 5th 966 (2018).
        151
              Cal. Fin. Code §§ 22009, 22100.
        152
              Id. § 300.
        153
              Id. §§ 22303, 22304, 22306.
        154
              Id. §§ 22304.5, 22306.
        155
              Id. §§ 22303, 22304.


                                                  45
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 49 of 72




above $2,500. 156 For example, in 2018, less than 3% (fewer than 46,000) of all CFL-covered

loans were for between $2,000 and $2,499, while nearly 36% (nearly 600,000) of all CFL-

covered loans were for between $2,500 and $4,999. 157 Fifty-five percent of those latter loans

charged an annual percentage rate of 100% or more. 158

                 To protect consumers from high-cost, predatory loans, the California Legislature

enacted legislation in October 2019 that limits the interest rate for loans of at least $2,500 and

under $10,000. 159

                 The California Legislature was well-attuned to the potential for scheming by

regulated entities to evade the law and sought to prevent evasion. To prevent lenders from

evading the CFL’s rate caps by artificially increasing the size of a loan, the CFL establishes

whether and which rate caps apply based on a loan’s “bona fide principal amount.” 160 The “bona

fide principal amount” excludes loan amounts in excess of what the borrower applies for if the

borrower “by prearrangement or understanding” is to make a substantial repayment to the lender

“within a short time after the making of the loan” and specified conditions are met. 161 Thus, for




       156
            See, e.g., De La Torre, 5 Cal. 5th 966; Cal. Leg. Asm. Comm. On Banking and
Finance, Analysis of A.B. 538 (Limón) 3-5, Legislative Counsel’s Digest (Mar. 28, 2019),
https://leginfo.legislature.ca.gov/faces/billAnalysisClient.xhtml?bill_id=201920200AB539.
       157
          California Department of Business Oversight, California Department of Business
Oversight Annual Report 9 (June 2018), https://dbo.ca.gov/wp-
content/uploads/sites/296/2019/08/CFL-Annual-Report-2018-FINAL-8-8-19.pdf
       158
             Id. at 13.
       159
            Cal. Leg., A.B. 539 (Oct. 10, 2019),
https://leginfo.legislature.ca.gov/faces/billNavClient.xhtml?bill_id=201920200AB539
(chaptered at Cal. Fin. Code § 22304.5).
       160
             Cal. Fin. Code §§ 22303, 22304, 22304.5.
       161
             Id. § 22251.


                                                 46
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 50 of 72




example, lenders may not evade the CFL’s rate caps by lending $11,000 to a borrower seeking

only $9,000 with the understanding that the borrower will immediately return the excess $2,000.

                 The CDDTL likewise limits the interest chargeable on short-term deferred-deposit

transactions, commonly known as payday loans. 162 The CDDTL also contains several provisions

aimed at preventing lenders from evading California law through partnerships with out-of-state

entities. 163 For example, it provides that loans made out of state are enforceable in California

only “to the extent of but not to exceed the unpaid principal balance and the aggregate amount of

interest . . . and all other charges permitted” by California law. 164 That is, non-bank entities

seeking to enforce loans in California may not collect interest at rates above what is permitted

under California law. The CDDTL applies to “[a]ny person” that seeks to collect, in California,

interest and unpaid balances on deferred deposit transactions 165 and “[a]ny person” who

arranges, in California, the making of a deferred deposit transaction outside of the state for the

purpose of evading the CDDTL. 166

                 The threat to California’s enforcement of its laws posed by the Rule’s facilitation

of rent-a-bank schemes is apparent and immediate. Even before the passage of California’s 36%




       162
             Cal. Fin. Code §§ 23001 et seq., 23036(a).
       163
          The CDDTL allows state-licensed lenders to participate in certain partnership
arrangements with banks that are not subject to the CDDTL but requires state licensees to
comply with all provisions of the CDDTL “not preempted by other state and federal laws.” Id. §
23037(i).
       164
             Id. § 22322; see also id. at § 22323.
       165
             Id. § 22323.
       166
             Id. § 22324.


                                                     47
          Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 51 of 72




rate cap, several state-licensed lenders publicly announced their intention to evade California’s

interest-rate restrictions by partnering with banks. 167

                  The True Lender Rule will further incent and enable such state-law evasion. The

Rule will facilitate rent-a-bank schemes by lending federal support to the claim that non-banks

can evade state-law rate caps by entering into partnerships with National Banks. As their

announcements have already made clear, many non-bank lenders will rely on the Rule to argue

they are exempt from otherwise applicable state law.

                  The State of California also has a sovereign interest in licensing and governing

the activities of lenders and other financial entities operating in California in order to protect

California consumers. However, lenders involved in rent-a-bank schemes seek to avoid

otherwise applicable state oversight and licensing requirements. 168 By facilitating such schemes,

the Rule will undermine California’s licensing regime, which is a fundamental element of the

state’s lending law.

                  3.     Colorado’s Usury Laws and True Lender Litigation
                  Colorado’s civil usury statute has different usury rate limitations on consumer

loans for unlicensed and licensed lenders. Unlicensed lenders may not lend at rates above 12%

APR. Licensed lenders can lend at the greater of (1) a tiered rate based on the loan amount or (2)

a flat 21% rate. 169

                  Under the tiered rate, a 36% annual APR applies to the amount financed up to

$1,000, a 21% annual APR applies to the amount financed up to $3,000, and a 15% annual APR


        167
              See, e.g., CRL Comment at 45 & n.137.
        168
              State Bank Supervisors Comment at 3-4.
        169
              C.R.S. § 5-2-20


                                                  48
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 52 of 72




applies to any amount financed above $3,000. 170 In effect, the tiered rate is the “greater” rate for

smaller dollar loans with the flat 21% rate governing higher dollar loans, including all loans in

excess of $9,000.

                 Colorado actively enforces its usury caps and has recently taken action targeting

what it alleged were rent-a-bank schemes. Colorado sued two FinTech lenders for violating

C.R.S. § 5-2-201. The non-bank lenders each partnered with a bank to circumvent Colorado’s

rate caps. Colorado entered into an Assurance of Discontinuance with the FinTech lenders and

their respective bank partners for $1.55 million, and required substantive protections for

Colorado consumers modeled after the true lender case law and requirements. In particular, the

terms ensure that the banks retain an adequate economic interest in the loans made under the

program, by using one of three alternative program structures to show that the bank is the true

lender of the loan. The Assurance of Discontinuance stands in stark contrast with the OCC true

lender rule, which is overly simplistic and formulaic, and does not consider the substance of the

transaction.

                 4.     The District’s Usury Cap and Accompanying Regulations
                 The District has strict usury caps in order to prevent sophisticated entities from

preying upon the District’s most vulnerable residents. The District’s usury cap for most loans in

which the interest rate is expressed in the contract is 24%. 171 The District’s usury cap for loans

without an express interest rate is 6%. 172




       170
             C.R.S. § 5-2-201(2)(a).
       171
             D.C. Code § 28–3301(a).
       172
             Id. § 28–3302(a).


                                                  49
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 53 of 72




                 Additionally, entities that offer loans in the District at any interest rate are

required to obtain a money lending license. 173

                 Violations of the usury cap and licensing requirement are enforceable through the

Consumer Protection Procedures Act (“CPPA”). 174 The Attorney General for the District of

Columbia is specifically authorized to bring actions on behalf of the District against such

violators “[n]otwithstanding any provision of law to the contrary.” 175

                 Indeed, the District has recently filed exactly such an action against an entity that

it accuses of abusing this rent-a-bank scheme. 176 There, the District has accused the Defendant

of violating both the District’s usury cap and the District’s money lending license requirement.

                 5.      Massachusetts’ Criminal Usury and Small-Dollar-Loan Laws
                 Mass. Gen. Law c. 271, § 49 establishes that it is unlawful in Massachusetts to

hold a loan contract that requires an interest rate in excess of 20% per year, punishable by

imprisonment for up to 10 years and fines of up to $10,000.

                 Mass. Gen. Law c. 140, §§ 96 through 114A. inclusive, requires persons or

entities to be licensed by the Commissioner of Banks if they are engaged, directly or indirectly,

in the business of making loans for primarily personal, family or household purposes of $6,000

or less, and the interest and expenses on the loan exceed 12% in the aggregate per year.




       173
             16 DCMR § 201.1.
       174
             D.C. Code §§ 28–3901, et seq.
       175
             Id. § 28–3909.
       176
           District of Columbia v. Elevate Credit, Inc., No. 1:20-cv-01809-EGS (D.D.C. 2020);
Press Release, AG Racine Sues Predatory Online Lender For Illegal High-Interest Loans To
District Consumers, June 5, 2020, https://oag.dc.gov/release/ag-racine-sues-predatory-online-
lender-illegal.


                                                    50
            Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 54 of 72




                     Specifically, Mass. Gen. Law c. 140, § 96 states:

                         No person shall directly or indirectly engage in the business of
                         making loans of six thousand dollars or less, if the amount to
                         be paid on any such loan for interest and expenses exceeds in
                         the aggregate an amount equivalent to twelve per cent per
                         annum upon the sum loaned . . . The buying or endorsing of
                         notes or the furnishing of guarantee or security for
                         compensation shall be considered to be engaging in the
                         business of making small loans within said sections[.]
                     Small loans made without proper license are punishable by a fine of up to $10,000

and void under the law.

                     Specifically, Mass. Gen. Law c. 140, § 110 states, in pertinent part:

                         Whoever, not being duly licensed . . . engages in or carries on,
                         directly or indirectly, either separately or in connection with or
                         as a part of any other business, the business of making loans or
                         buying notes or furnishing endorsements or guarantees, to
                         which sections ninety-six to one hundred and eleven, inclusive,
                         apply, shall be punished by imprisonment in the state prison for
                         not more than ten years or in a jail or house of correction for
                         not more than two and one half years, or by a fine of not more
                         than ten thousand dollar, or by both such fine and
                         imprisonment. Any loan made or note purchased or
                         endorsement or guarantee furnished by an unlicensed person in
                         violation of said sections shall be void.
                     As the chief law-enforcement officer of the Commonwealth, the Attorney General

of Massachusetts is authorized to enforce Massachusetts’ usury laws by statute and common

law. 177

                     By purporting to exempt entities that partner with National Banks from

Massachusetts’ usury laws and the CFA, and by encouraging rent-a-bank schemes, the True

Lender Rule undermines Massachusetts’ sovereign interests.




           177
                 M.G.L. c. 12, § 10; see also, e.g., M.G.L. c. 93A, § 2.


                                                      51
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 55 of 72




                 6.    Minnesota’s Regulation of Consumer Lending and “De Facto”
                 Lender Doctrine
                 Since statehood, the Minnesota Legislature has maintained a general usury cap

that today generally prohibits the charging and collection of annual interest on written loans

above 8% and on non-written loans above 6%. 178

                 Minnesota’s general usury statute does not apply, however, to certain “financial

institutions,” such as banks, credit unions, and industrial loan and thrift companies. 179 Other

entities may be exempt from the general usury law when operating as a licensed lender under the

supervision of the Minnesota Department of Commerce. 180 Many loans issued by state-

supervised financial institutions are capped at an “annual percentage rate” of 21.75%. 181

Additional exemptions are set forth throughout Minnesota’s banking and finance laws. 182

                 As stated above, non-banks that wish to engage in the business of making loans

(from $1,000 to $100,000) must obtain a license if they wish to lend above the baseline usury

limits set forth in Minnesota’s usury statute. The Minnesota Regulated Loan Act provides for

examination and supervisory authority of these entities by the Minnesota Department of

Commerce, limits fees and interest rates that can be charged by such lenders to that allowed for




       178
             Minn. Stat. § 334.01, subd. 1.
       179
             Id. § 334.03; id. § 45.59.
       180
             Id. ch. 56.
       181
             Id. § 47.59, subd. 3.
       182
           See, e.g., id. § 47.59, subd. 4 (providing rates and charges for credit sales); id. § 47.59,
subd. 4a (providing finance charges for motor vehicle retail installment sales); id. § 47.60
(allowing certain service charges for short-term, nonrenewal loans).


                                                  52
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 56 of 72




other state-regulated financial institutions, and prohibits unlicensed lending as a gross

misdemeanor. 183

                 The Minnesota Legislature has also created an important regulatory scheme for

“consumer small loans, “consumer short-term loans,” and “motor vehicle title loans.” Minnesota

Statutes limit fees and interest on these traditionally high-risk credit products while requiring that

lenders obtain a license before they extend such credit to Minnesota consumers. 184

                 For nonexempt entities that violate Minnesota’s usury and lender-licensing laws,

Minnesota Statues provide for penalties and remedies that serve important deterrent and remedial

interests. 185 Consumer loans in excess of the usury rate can be declared void and unenforceable,

with all amounts paid returned to the borrower. 186 Loans made by lenders that do not obtain a

required license or comply with regulations governing payday and other high-risk consumer

lending are void, with all amounts paid returned to borrowers. 187 Additional civil penalties can

also be awarded based on various factors. 188




       183
             Minn. Stat. ch. 56.
       184
             Id. §§ 47.60-.602.
       185
           State by Ellison v. Minn. Sch. of Bus., Inc., No. A18-1761, 2019 WL 2333921, at *9
(Minn. App. June 3, 2019) (stating that Minnesota’s usury and lender-licensing statutes “are
remedial statutes and that consumer protection statutes are generally broadly construed to protect
consumers and to remediate violations of those laws”), review denied (Aug. 20, 2019).
       186
           Minn. Stat. §§ 334.03, 334.05; Midland Loan Finance Co. v. Lorentz, 296 N.W. 911,
915 (Minn. 1941) (“As we have here a usurious contract, void under the statute, it follows that
the one guilty of usurious exaction must bear the legal consequences flowing from such
violation. As such he must lose not only the interest on the money risked, but also the principal,
including as well all security given to secure performance.”).
       187
             Minn. Stat. § 56.19, subd. 3; id. § 47.601, subd. 6.
       188
             Id. § 47.601, subd. 6; id. § 8.31, subd. 3; Minn. Sch. of Bus., 2019 WL 2333921, at *7-
10.


                                                   53
          Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 57 of 72




                  Like in other jurisdictions, Minnesota courts interpret Minnesota’s consumer-

lending statutes to apply to entities that engage in “de facto” lending even if they are not

identified as the lender on the face of the loan. 189

                  The True Lender Rule attempts to generally foreclose application of Minnesota’s

usury laws to non-banks that engage in rent a bank schemes and preempt Minnesota’s “de facto

lender” doctrine. In doing so, the Rule undermines Minnesota’s sovereign interests in protecting

its consumers from exploitative and abusive interest rates and other illegal-lending practices.

                  Minnesota also has a sovereign interest in licensing and supervising the activities

of lenders operating in Minnesota. Lenders involved in rent-a-bank schemes and who purchase

loans from exempt entities, however, have claimed that they are not subject to state oversight or

lender-licensing requirements. By facilitating such schemes, the Rule will undermine

Minnesota’s licensing regime, which is a fundamental aspect of state consumer protection law.

                  7.     New Jersey’s Usury Laws
                  New Jersey enforces civil and criminal usury rates. New Jersey’s civil usury rate

is set at 6% interest per year, or 16% interest per year where a written contract specifies the

interest rate. 190 The criminal usury rate is set at 30% interest per year for loans to individuals

and 50% interest per year for loans to corporations, limited liability corporations, and limited

liability partnerships. 191



        189
           See State ex rel. Swanson v. CashCall, Inc., No. A13-2086, 2014 WL 4056028, *6
(Minn. Ct. App. Aug. 18, 2014); c.f. Dunn v. Midland Loan Fin. Corp., 289 N.W. 411, 413
(Minn. 1939) (stating that, in applying anti-usury law, Minnesota courts must “look[] through the
form to the substance” and that “[n]o device or shift may be employed to conceal the true
character of the [loan] transaction”).
        190
              N.J. Admin. Code § 3:1-1.1(a); N.J. Stat. Ann. § 31:1-1.
        191
              N.J. Stat. Ann. § 2C:21-19.


                                                   54
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 58 of 72




                  New Jersey regulates lenders pursuant to the New Jersey Consumer Finance

Licensing Act (“NJCFLA”), among other laws. 192 Among other things, the NJCFLA confirms

that consumer loans subject to its provisions are subject to New Jersey’s civil usury rates and/or

criminal usury rate, depending on the identity of the lender. 193 In particular, loans subject to the

NJCFLA made by non-licensed lenders are subject to the lower civil usury caps, as well as the

criminal usury rates. 194

                  The True Lender Rule will enable non-banks to evade New Jersey’s civil and

criminal usury laws by entering into purchase agreements with national banks and will

undermine New Jersey’s enforcement of its usury laws and its ability to protect consumers

through those laws. Further, by incentivizing New Jersey-licensed lenders to charge interest

rates that would otherwise be considered usurious under New Jersey law, the True Lender Rule

may undermine New Jersey’s comprehensive lender licensing scheme.

                  8.      North Carolina Usury and Small-Dollar-Loan Laws
                  The usury laws of North Carolina unequivocally state that protecting North

Carolina borrowers from illegal, usurious loans is a “paramount public policy” of the state. 195

                  North Carolina’s usury laws apply to North Carolina residents “regardless of the

situs of the contract.” 196 They also cover lenders that make a “solicitation or communication to




        192
              Id. § 17:11C-1 et seq.
        193
              N.J. Stat. Ann. §§ 17:11C-2, 11C-32(a), 31:1-1; N.J. Admin. Code § 3:1-1.1(a).
        194
              N.J. Admin. Code § 3:1-1.1(a); N.J. Stat. Ann. § 31:1-1; id. § 2C:21-19.
        195
          N.C. Gen. Stat. § 24-2.1(g) (“It is the paramount public policy of North Carolina to
protect North Carolina resident borrowers through the application of North Carolina interest
laws.”).
        196
              Id. § 24-2.1(a).


                                                  55
             Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 59 of 72




lend, oral or written, originating outside of” North Carolina when “forwarded to and received in

[North Carolina] by a borrower who is a resident.” 197

                  The maximum interest rate that North Carolina’s usury laws allow for contract

loans of $25,000 or less is 16% per annum unless another law provides for a higher rate. 198

                  Under the North Carolina Consumer Finance Act (“CFA”), the maximum interest

rate that may be charged by a lender licensed by the North Carolina Commissioner of Banks on

personal loans of up to $15,000 ranges between 18% and 30% per annum, depending on the size

of the loan, plus a fee of between $25 and $40, charged no more than twice per year. 199

                  Under the CFA, loans made to North Carolina borrowers are governed by North

Carolina law – regardless of any language used in the loan documents – when any aspect of the

loan transaction occurs within North Carolina; and any such loans made in violation of North

Carolina law are unenforceable. 200 Additionally, the prohibitions found in the CFA “apply to

any person who seeks to avoid its application by any device, subterfuge, or pretense

whatsoever.” 201

                  Lenders that violate North Carolina’s usury laws or the CFA face substantial

consequences, including losing the right to collect or retain any interest charges on illegal

loans. 202



        197
              Id. § 24-2.1(b).
        198
              N.C. Gen. Stat. § 24-1.1(a), (c).
        199
              Id. § 53-176(a), (b).
        200
              Id. § 53-190(a).
        201
              Id. § 53-166(b).
        202
              Id. §§ 24-2, 53-166(d).


                                                  56
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 60 of 72




               The North Carolina Attorney General, as North Carolina’s chief law-enforcement

officer, is authorized to enforce North Carolina’s usury laws and the CFA pursuant to his

independent constitutional, statutory, and common-law authority. 203

               Due to the high interest rates on payday loans, patterns of repeat borrowing, and

other potential for abuse, in 2001, North Carolina allowed the authorization for payday lending

to sunset, and the state has not subsequently reauthorized any form of payday lending.

               After the sunset, most payday lenders closed their doors. However, others looked

for ways to circumvent North Carolina law through, for example, the rent-a-bank model under

which the payday lenders claimed that they were not making the loans themselves, but were

merely the “marketing, processing, and servicing” agents of National Banks and out-of-state

state-chartered banks. The North Carolina Attorney General and the North Carolina Office of

the Commissioner of Banks brought numerous enforcement actions against these lenders, which

ultimately stopped doing business in the state.

               The True Lender Rule will incentivize a return to these attempts by non-bank

lenders to evade North Carolina’s usury laws and the CFA. The True Lender Rule will enable

rent-a-bank schemes by lending federal support to the claim that non-banks can evade North

Carolina’s rate caps by entering into purchase agreements with National Banks. Many non-bank

lenders will rely on the True Lender Rule to attempt to shield them from otherwise applicable

state law.




       203
          See, e.g., N.C. Gen. Stat. §§ 75-14, -15.1, -15.2 (authorizing the North Carolina
Attorney General to obtain various forms of monetary and injunctive relief against entities that
engage in “unfair or deceptive acts or practices in or affecting commerce”).


                                                  57
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 61 of 72




                 The State of North Carolina also has a sovereign interest in licensing and

governing the activities of lenders and other financial entities operating in North Carolina in

order to protect North Carolina consumers. However, lenders involved in rent-a-bank schemes

have claimed that they are not subject to oversight and licensing by the North Carolina

Commissioner of Banks as required by the CFA. 204 By facilitating such schemes, the True

Lender Rule will undermine North Carolina’s licensing regime provided by the CFA, which is a

fundamental element of the state’s lending laws.

                 By purporting to exempt entities that partner with National Banks from North

Carolina’s usury laws and the CFA, and by encouraging rent-a-bank schemes, the True Lender

Rule undermines North Carolina’s sovereign interests.

                                   *      *       *       *      *

                 The True Lender Rule would harm the States’ sovereign interests in enforcing

their laws by facilitating rent-a-bank schemes and shielding those schemes from state scrutiny.

The True Lender Rule would permit non-bank entities to violate state usury caps provided the

non-bank entity enters into a partnership with a National Bank 205

                 By enacting Section 25b of the Dodd-Frank Act, Congress has demonstrated its

intent that states may vindicate their interests. As described above, the Dodd-Frank Act contains

a number of substantive and procedural hurdles the OCC must clear before preempting “state

consumer financial laws.” 206 Among other things, the OCC must consider, on a “case-by-case



       204
        See, e.g., Lingerfelt, 211 F. Supp. 2d at 714; In re Advance Am., No. 05:008:CF (N.C.
Comm’r of Banks Dec. 22, 2005).
       205
             E.g., Cal. Fin. Code §§ 22303, 22304, 22304.5.
       206
             12 U.S.C. § 25b.


                                                 58
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 62 of 72




basis,” the effect each state law facing preemption has on national banks and must adduce

“substantial evidence” supporting any preemption determination. 207 States are the primary

beneficiaries of these provisions, demonstrating that protection of their sovereign and quasi-

sovereign interests was among Congress’s statutory objectives. 208

       B.        Quasi-Sovereign Interests
                 The True Lender Rule also harms the States’ quasi-sovereign interests in

promoting a fair lending marketplace that ensures borrowers in the States are not overburdened

by exploitative interest rates, that law-abiding lenders in the States are not undercut by

competitors who operate in the States but evade their laws, that other creditors (like landlords,

suppliers, and mortgage or auto lenders) in the States are not faced with non-payment if their

debtors take on high-interest loans and become insolvent, and that taxpayers are not left with the

tab for costs the States incur when consumers trapped in a cycle of debt are unable to provide for

their basic needs and require assistance from the States to do so.

                 States have historically exercised significant regulatory and enforcement authority

in the area of consumer protection. Each State “has a quasi-sovereign interest in the health and

well-being – both physical and economic – of its residents in general.” 209 And courts have

repeatedly held that a state’s interest in protecting consumers within its borders is itself quasi-



       207
             12 U.S.C. § 25b(b), (c).
       208
            Sections 85 and 1463(g)(1) themselves likewise demonstrate Congress’s concern for
states’ interest in preserving their power to regulate entities within their jurisdictions. Both
sections explicitly preempt state law only with respect to federally chartered entities. States
benefit from Congress’s deliberate choice to displace state law only with respect to the banks the
federal government directly charters and supervises.
       209
           Alfred L. Snapp & Son, 458 U.S. at 607; also, e.g., Missouri v. Illinois, 180 U.S. 208,
241 (1901) (“[I]f the health and comfort of the inhabitants of a state are threatened, the state is
the proper party to represent and defend them.”).


                                                  59
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 63 of 72




sovereign in nature. 210 Moreover, Congress and the courts have been reluctant to interfere with

the states’ authority to enforce their consumer-protection laws: The Supreme Court has held that

the NBA only preempts state consumer-protection laws when the state law would “prevent or

significantly interfere with the national bank’s exercise of its powers,” 211 and Congress has

ordered the OCC to follow this same standard. 212

                 The True Lender Rule harms the States’ quasi-sovereign interests by injuring

borrowers in the States: as those consumers pay interest not permissible under state law, they

will face an increased risk of falling into a vicious and destructive cycle of continuously taking

out new high-interest, short-term loans to cover prior ones.

                 The True Lender Rule also harms the States’ quasi-sovereign interests by

imposing costs on taxpayers in the States who have not taken out usurious loans. Consumers

trapped in a cycle of debt are often unable to provide for their basic needs and may need public

assistance. 213 Studies have shown, for example, that consumers who take out short-term, high-

interest loans are more likely to end up requiring food assistance and less likely to remain current




       210
            See, e.g., New York v. Citibank, N.A., 537 F. Supp. 1192, 1197 (S.D.N.Y 1982) (“The
state has a quasi-sovereign interest in protecting the welfare of its citizens . . . and that interest
includes protection of its citizens from fraudulent and deceptive practices.”).
       211
             Barnett Bank of Marion Cty., N.A. v. Nelson, 517 U.S. 25, 33 (1996).
       212
             12 U.S.C. § 25b(b)(1).
       213
          See, e.g., Anne Fleming, The Public Interest in the Private Law of the Poor, 14 Harv.
L. & Pol’y Rev. 159, 178-79 (2019), available at https://harvardlpr.com/wp-
content/uploads/sites/20/2020/03/Fleming.pdf.


                                                  60
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 64 of 72




on child support. 214 The costs of providing these services are ultimately borne by taxpayers in

the form of higher tax bills.

                The True Lender Rule will also injure lenders in the States that comply with state

law. Non-bank lenders that comply with the Plaintiff States’ laws will be at a competitive

disadvantage to lenders in rent-a-bank partnerships that, according to the True Lender Rule, are

not subject to state rate caps.

                The States’ quasi-sovereign interests are separate and distinct from the interests of

individual borrowers and lenders. Lending occurs in a marketplace that the States and federal

law jointly facilitate. The States have a quasi-sovereign interest in ensuring that their lending

marketplace is fair, is competitive, and supports each State’s economy.

        C.      Fiscal Interests
                The True Lender Rule also causes direct harm to the States because it will injure

the States’ fiscal interests through the loss of licensing fees and by increasing the cost and

difficulty of enforcing the States’ laws. The States’ laws, as discussed above, provide a

comprehensive regime for licensing, regulating, and supervising the activities of non-bank

lenders operating in the States. Each of the States – through its primary financial regulator or

Attorney General, as the state’s chief law-enforcement officer – allocates substantial resources to

maintaining compliance with their state lending laws.

                Even before the OCC issued the True Lender Rule, lenders involved in rent-a-

bank schemes have claimed that they are not subject to state licensing or oversight. By



        214
            See Brian T. Melzer, Spillovers from Costly Credit 4-6 (U.S. Census Bureau Ctr. for
Econ. Stud., Working Paper No. CES-WP-11, Dec. 2016), available at
https://brianmelzer.com/wp-content/uploads/2016/12/Spillovers_final_wp.pdf.


                                                 61
          Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 65 of 72




facilitating these schemes, the True Lender Rule will foreseeably decrease licensing fees

received by the States and increase the cost and burden of future supervisory, investigative, and

law-enforcement efforts by the States.

                  The True Lender Rule will also injure the States’ fiscal interests because the

States will be required to provide financial assistance to consumers who fall into a cycle of debt

and are unable to provide for their basic needs. 215 The States will also have to devote money and

other resources to assisting these consumers who, as a result of predatory loans, may no longer

be able to afford basic necessities such as food, shelter, and medical treatment.

                                                 Claims
I.    Administrative Procedure Act (In Excess of Statutory Jurisdiction, Authority, or
Limitations, or Short of Statutory Right)
                  The States repeat and reallege paragraphs 1-179 as if fully set forth herein.

                  Under the APA, a reviewing court shall “hold unlawful and set aside agency

action” that is found to be “in excess of statutory jurisdiction, authority, or limitations, or short of

statutory right.” 216

                  As described in detail above, the True Lender Rule:

                             a) is contrary to the plain statutory language of the three federal
                                statutes that it purports to interpret;
                             b) ignores elements of the statutory scheme contrary to the OCC’s
                                interpretation;
                             c) is contrary to the express will of Congress and the presumption
                                against preemption;
                             d) exceeds the OCC’s statutory authority; and


        215
              See id.
        216
              5 U.S.C. § 706(2)(C).


                                                   62
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 66 of 72




                            e) conflicts with the OCC’s own longstanding policies and practices.
                 The True Lender Rule is in excess of statutory jurisdiction, authority, and

limitations, and short of statutory right, and the Court should set it aside under the APA.

II.   Administrative Procedure Act (Arbitrary, Capricious, An Abuse of Discretion, or
Otherwise Not In Accordance with Law)
                 The States repeat and reallege paragraphs 1-183 as if fully set forth herein.

                 Under the APA, a reviewing court shall “hold unlawful and set aside agency

action” that is found to be “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 217

                 As described in detail above, the True Lender Rule:

                            a) is contrary to the plain statutory language of the three federal
                               statutes that it purports to interpret;
                            b) is an unreasonable interpretation of federal law;
                            c) ignores elements of the statutory scheme contrary to the OCC’s
                               interpretation;
                            d) is contrary to the express will of Congress and the presumption
                               against preemption;
                            e) exceeds the OCC’s statutory authority;
                            f) entirely fails to consider important aspects of the rent-a-bank
                               problem;
                            g) offers an explanation for the OCC’s decision that runs counter to
                               the evidence before the agency; and
                            h) conflicts with the OCC’s own longstanding policies and practices.




       217
             5 U.S.C. § 706(2)(A).


                                                  63
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 67 of 72




                 The True Lender Rule is arbitrary, capricious, an abuse of discretion, and

otherwise not in accordance with law and should be declared unlawful and set aside under the

APA.

III.  Administrative Procedure Act (Action Taken Without Observance of Procedure
Required by Law)
                 The States repeat and reallege paragraphs 1-187 as if fully set forth herein.

                 Under the APA, a reviewing court shall “hold unlawful and set aside agency

action” that is found to be taken “without observance of procedure required by law.” 218

                 In promulgating the True Lender Rule the OCC failed to abide by the

requirements imposed by Section 25b of the Dodd-Frank Act.

                 The True Lender Rule is thus action taken without procedure required by law and

should be declared unlawful and set aside under the APA.




       218
             5 U.S.C. § 706(2)(D).


                                                  64
         Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 68 of 72




                                          Prayer for Relief
       WHEREFORE, the States respectfully request that the Court enter a judgment in their

favor and grant the following relief:

                           a) declare that the OCC violated the APA because its True Lender
                              Rule is arbitrary, capricious, an abuse of discretion, or otherwise
                              not in accordance with law;
                           b) declare that the OCC violated the APA because its True Lender
                              Rule is in excess of statutory jurisdiction, authority, or limitations,
                              or short of statutory right;
                           c) declare that the OCC violated the APA because its True Lender
                              Rule constitutes agency action taken without procedure required by
                              law;
                           d) hold unlawful and set aside the True Lender Rule;
                           e) award Plaintiffs their reasonable fees, costs, and expenses,
                              including attorneys’ fees, pursuant to 28 U.S.C. § 2412; and
                           f) grant such other relief as the Court deems just and proper.
 Dated: New York, New York
        January 5, 2021

                                         LETITIA JAMES
                                         Attorney General of the State of New York



                                         By:__/s/ Christopher L. McCall___________________
                                         Jane M. Azia, Bureau Chief
                                         Laura Levine, Deputy Bureau Chief
                                         Christopher L. McCall, Assistant Attorney General
                                         Office of the New York Attorney General
                                         Bureau of Consumer Frauds and Protection
                                         28 Liberty Street, 20th Floor
                                         New York, New York 10005
                                         Telephone: (212) 416-8303
                                         Email: christopher.mccall@ag.ny.gov

                                         Attorneys for Plaintiff the People of the
                                         State of New York




                                                 65
Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 69 of 72




                       XAVIER BECERRA
                       Attorney General of California



                       By:__/s/ Christopher Lapinig___________________
                       Nicklas A. Akers, Senior Assistant Attorney General
                       Christopher Lapinig, Deputy Attorney General
                       Office of Attorney General
                       Consumer Protection Section
                       300 S. Spring St. #1700
                       Los Angeles, California 90013
                       Telephone: (213) 269-6697
                       Email: christopher.lapinig@doj.ca.gov

                       Attorneys for Plaintiff the People of the
                       State of California

                       PHILLIP J. WEISER
                       Attorney General of the State of Colorado



                       By:__/s/ Nikolai Frant___________________
                       Nikolai Frant, First Assistant Attorney General (pro hac
                       vice application forthcoming)
                       Colorado Office of the Attorney General
                       1300 Broadway, 7th Floor
                       Denver, Colorado 80203
                       Telephone: (720) 508-6000
                       Email: Nikolai.Frant@coag.gov

                       Attorneys for Plaintiff the State of Colorado




                               66
Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 70 of 72




                       KARL A. RACINE
                       Attorney General of the District of Columbia



                       By:__/s/ David Brunfeld___________________
                       David Brunfeld, Assistant Attorney General & Charles
                       F. C. Ruff Fellow (pro hac vice application
                       forthcoming)
                       District of Columbia Office of the Attorney General
                       Public Advocacy Division
                       400 6th Street N.W., 10th Floor
                       Washington, D.C. 20001
                       Telephone: (202) 724-5079
                       Email: David.brunfeld@dc.gov

                       Attorneys for Plaintiff the District of Columbia

                       MAURA HEALEY
                       Attorney General of the
                       Commonwealth of Massachusetts

                       By:__/s/ Brendan T. Jarboe___________________
                       Brendan T. Jarboe, Assistant Attorney General (pro hac
                       vice application forthcoming)

                       Office of Attorney General Maura Healey
                       Consumer Protection Division
                       One Ashburton Place
                       Boston, Massachusetts 02108
                       Telephone: (617) 727-2200
                       Email: brendan.jarboe@mass.gov

                       Attorneys for Plaintiff the
                       Commonwealth of Massachusetts




                               67
Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 71 of 72




                       KEITH ELLISON
                       Attorney General of Minnesota

                       By:__/s/ Adam Welle___________________
                       Adam Welle, Assistant Attorney General (pro hac vice
                       application forthcoming)

                       Minnesota Attorney General’s Office
                       Bremer Tower, Suite 1200
                       445 Minnesota Street
                       St. Paul, Minnesota 55101
                       Telephone: (651) 757-1425
                       Email: adam.welle@ag.state.mn.us

                       Attorneys for Plaintiff the State of Minnesota

                       GURBIR S. GREWAL
                       Attorney General of New Jersey



                       By:__/s/ Mayur P. Saxena___________________
                       Mayur P. Saxena, Assistant Attorney General
                       Tim Sheehan, Deputy Attorney General
                       124 Halsey Street, 5th Floor
                       Newark, New Jersey 07101
                       P.O. Box 45029-5029
                       Telephone: (973) 648-3283
                       Fax: (973) 648-4887
                       Email: Mayur.Saxena@law.njoag.gov

                       Attorneys for Plaintiff the State of New Jersey




                               68
Case 1:21-cv-00057-SHS Document 9 Filed 01/06/21 Page 72 of 72




                       JOSHUA H. STEIN
                       Attorney General of North Carolina



                       By:__/s/ Daniel P. Mosteller___________________
                       Kevin Anderson, Division Director
                       Daniel P. Mosteller, Special Deputy Attorney General
                       (pro hac vice application forthcoming)
                       M. Lynne Weaver, Special Deputy Attorney General
                       North Carolina Attorney General Office
                       Consumer Protection Division
                       114 W. Edenton Street
                       P.O. Box 629
                       Raleigh, North Carolina 27602
                       Telephone: (919) 716-6000
                       Email: dmosteller@ncdoj.gov

                       Attorneys for Plaintiff the State of North Carolina




                               69
